Exhibit 10.1

ASSET PURCHASE AND SALE AGREEMENT

This ASSET PURCHASE AND SALE AGREEMENT (“Agreement”) dated this 28th day of
September, 2006, is made by and among STONEMOR OPERATING LLC, a Delaware limited
liability company (“StoneMor LLC”), joined herein by those of its direct and
indirect subsidiary entities which are listed in the “Operating LLC” column on
Exhibit A attached hereto (all such entities individually and collectively
referred to herein as “Buyer LLC”) and those of its direct and indirect
subsidiary entities which are listed in the “NQ Sub” column on Exhibit A
attached hereto (all such entities individually and collectively referred to
herein as “Buyer NQ Sub” and individually and collectively with StoneMor LLC and
Buyer LLC, “Buyer”), and SCI FUNERAL SERVICES, INC., an Iowa corporation
(“SCI”), joined herein by those of its direct and indirect subsidiary entities
which are listed in the “Subsidiary Owner” column on Exhibit B attached hereto
(SCI and all such direct and indirect subsidiary entities individually and
collectively referred to herein as the “Sellers”);

W I T N E S S E T H:

WHEREAS, Sellers own and operate those funeral, cremation and cemetery
businesses which are listed on Exhibit B attached hereto (each location listed
on Exhibit B referred to herein as a “Location,” and the business conducted at
the Locations referred to individually and collectively as the “Business”); and

WHEREAS, the parties desire to provide for the purchase, sale and transfer of
the Business, including certain of the personal property located at, used in
connection with, or arising out of, such Business, together with the real estate
utilized in the Business, in exchange

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

for cash and other consideration, upon the terms and subject to the conditions
herein set forth; and

WHEREAS, this Agreement sets forth the terms and conditions to which the parties
have agreed;

WHEREAS, simultaneously affiliates of Buyer and Hawes, Inc. a Michigan
corporation, and Hillcrest Memorial Company, a Delaware corporation, are
entering into transactions to purchase cemetery businesses in Michigan (the
“Michigan Transactions”);

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, representations and warranties herein contained, the parties,
intending to be legally bound hereby, agree as follows:

ARTICLE I

Purchase and Sale

Section 1.1 Transfer of Acquired Assets. Subject to the terms and conditions of
this Agreement, and except as provided in Section 1.2, Sellers (which as to each
particular Location shall be the particular Subsidiary Owner of such Location as
designated on Exhibit B hereto) do hereby agree to (or, if applicable, cause
their Affiliates to) sell, transfer, convey, assign and deliver to Buyer, and
Buyer does hereby agree to purchase and accept from Sellers (or their
Affiliates, if applicable), free and clear of all Liens and Liabilities (other
than the Assumed Liabilities (as defined below)), all right, title and interest
to the following property and rights located at, used in connection with,
arising out of or relating to the Business (collectively, the “Acquired
Assets”):

(a) The real property described in Schedule 1.1(a) to this Agreement, together
with all buildings, structures, improvements, fixtures, easements, benefits and
rights and appurtenances benefiting, belonging or pertaining thereto, (the
“Owned Real Property”);

(b) All furniture, equipment, tools, supplies and other tangible personal
property owned or used by Sellers exclusively or primarily in the operation of
the

 

2

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

Business as of the date hereof or acquired between the date hereof and the
Effective Time, including, without limitation, those items listed on Schedule
1.1(b) to this Agreement;

(c) All vehicles listed on Schedule 1.1(c) to this Agreement;

(d) All caskets, crypts, urns, vaults, monuments, grave spaces, mausoleum
spaces, niches, lawn crypts, supplies and other merchandise inventory of the
Business (“Inventory”), including, without limitation, the Inventory of the
funeral homes included in the Business and the items stored for customers at the
cemeteries included in the Business, plus or minus any changes to such Inventory
which result from the ordinary course of operation of the Business, consistent
with past practices, subsequent to the date(s) of such listing(s) and until the
Effective Time (and specifically limited to the rights permitted by or provided
under applicable Laws with regard to merchandise designated as being “stored”
for customers under Pre-/At-Need Contracts (as defined below)), and all Services
in Progress (as hereinafter defined);

(e) All benefits, rights and entitlements of or relating to the Business under
and in all contracts, agreements, leases, licenses and commitments listed on
Schedule 1.1(e) to this Agreement (“Business Contracts”);

(f) All benefits, rights and entitlements under any leases for any real property
at the Locations or otherwise exclusively or primarily related to the Business
(whether a Seller is lessee or lessor thereunder) (“Real Property Leases”),
including, without limitation, those listed on Schedule 1.1(f) to this
Agreement, together with any security deposits held or paid on account of any of
the Real Property Leases (the real property leased by any Seller as a lessee or
sublessee under the Real Property Leases being referred to herein as “Leased
Real Property” and, together with the Owned Real Property, the “Real Property”);

(g) All benefits, rights and entitlements under all of the Contracts,
engagements and commitments, written or oral, relating to the provision or sale
by the Business of at-need or preneed cemetery, cremation or funeral home
merchandise, properties or services and all deposits, prepaid amounts, insurance
policies and trust funds relating to such Contracts, engagements and
commitments, including, without limitation, those items listed on Schedule
1.1(g) to this Agreement, plus or minus any similar items entered into or
obtained in the ordinary course of the operation of the Business subsequent to
the date(s) of the listing(s) on Schedule 1.1(g) until the Effective Time
(collectively, the “Pre-/At-Need Contracts” and, together with the Business
Contracts and the Real Property Leases, the “Assumed Contracts”);

(h) All of the Permits of Sellers necessary for the ownership, operation,
maintenance or presently planned expansion (by Sellers) of the Business, to the
extent transferable;

(i) Intentionally omitted;

(j) All utility and other deposits previously paid to and/or held by third
parties in connection with the operation of the Business as of the Effective
Time;

 

3

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

(k) All accounts and notes receivable generated in or relating to the operation
of the Business (“Receivables”), including, without limitation, those listed on
Schedule 1.1(k) to this Agreement, plus or minus any changes in such receivables
which result from the ordinary course of the operation of the Business,
consistent with past practices, subsequent to the date(s) of the listing(s) on
Schedule 1.1(k) until the Effective Time, but specifically excluding pending
trust claims specified in Section 5.5(b)(ii) and pending insurance claims;

(l) All of the Sellers’ rights and incidents of interest in and to causes of
action, suits, proceedings, judgments, claims and demands of any nature,
whenever maturing or asserted, relating to or arising directly or indirectly out
of any of the Acquired Assets or the Business, but specifically excluding
pending trust claims specified in Section 5.5(b)(ii) and pending insurance
claims; and

(m) All goodwill associated with the Business, together with all lists of
present or former customers of the Business, all business books, documents,
records, files, databases and reports relating to the Acquired Assets and
reasonably necessary for Buyer to continue the Business (collectively, “Seller
Records”) (whether or not the Seller Records are physically located at one of
the Locations), the telephone numbers and listings for the Business, and all
Intellectual Property owned and/or used by the Sellers exclusively or primarily
in connection with the Business (“Business Intellectual Property”), including,
without limitation, all right, title and interest in and the right to use the
trademarks, service marks and trade names for the Locations as listed on Exhibit
B hereto. All Seller Records not physically located at one of the Locations
shall be copied and, at the election of Buyer, either delivered in person to a
representative of Buyer at the location where such Seller Records are held on
the Closing Date or shipped to Buyer by Sellers at Buyer’s expense by such
delivery service selected by Buyer. All requests and other communications from
Buyer to any Seller regarding Seller Records, either before or after the
Closing, shall be directed to Michael Lehmann, Service Corporation
International, 1929 Allen Parkway, Houston, Texas 77019, fax: (713) 525-7372.

Except as specifically provided in Section 1.2, it is intended that the assets,
properties and rights of the Business to be sold to Buyer pursuant to this
Agreement shall include all of the assets, properties and rights reflected in
the Schedules relating to the subsections of Section 1.1, other than those
assets, properties and rights that may have been disposed of in the ordinary
course of business prior to the Effective Time, but including all similar
assets, properties and rights of the Business that may have been acquired in the
ordinary course of business since the dates of the listings in the Schedules
relating to the subsections of Section 1.1 until the Effective Time.

 

4

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

Section 1.2 Excluded Assets. Sellers shall not transfer, convey or assign to
Buyer, and Buyer shall not purchase, the following assets (collectively, the
“Excluded Assets”): (a) non-preneed related cash and cash equivalents,
(b) computers, computer software and information and similar rights (provided,
however, that none of the Seller Records shall be deemed to be an Excluded
Asset, whether or not contained or stored in or on the hard drive of any
computers or on any computer system or server, disk or any other electronic
media), (c) corporate records, minutes and records of Sellers’ shareholders’ and
directors’ meetings, (d) any pending trust claims specified in
Section 5.5(b)(ii) and any pending insurance claims, (e) those items
specifically identified in Schedule 1.1(b) as being subject to a corporate lease
or otherwise excluded from the sale of the Acquired Assets hereunder,
(f) approximately 67.45 acres of undeveloped real property located at Hillcrest
Memorial Park in Medford, Oregon, (the “Hillcrest Subdivision”) with such
retained acreage to include a restriction that the property will not be used as
a cemetery, as part of the operation of a funeral home, or for another purpose
inconsistent with the operation of Hillcrest Memorial Park as a cemetery,
(g) the real estate comprising Chapel of the Firs and Long and Shukle Memorial
Chapel and (h) all other assets of the Sellers which are not used exclusively or
primarily in the ownership, operation or maintenance of the Business and which
are not necessary to the continued operation of the Business in a manner
consistent with the Sellers’ past practices, including training, promotional
materials, procedure and policy manuals.

Section 1.3 Consideration for Acquired Assets Payable at the Closing. On the
terms and subject to the conditions of this Agreement, Buyer, in consideration
for the transfer and delivery to it of the Acquired Assets as herein provided,
will, in addition to the assumption of liabilities set forth in Section 1.5(a)
below, pay to Sellers at the Closing (as defined below) the

 

5

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

sum of Ten Million Three Hundred Ninety Thousand Dollars ($10,390,000) (the
“Closing Purchase Price”) in the following forms:

(a) the sum of Four Million Five Hundred Fifteen Thousand Dollars ($4,515,000)
in cash (“Cash Purchase Price”), to be delivered by bank wire transfer to such
account as Sellers shall designate to Buyer in writing at least three
(3) business days prior to the Closing Date; and

(b) the number of common units (the “Units”) of StoneMor Partners L.P. (“SPLP”)
equal in value to Five Million Eight Hundred Seventy-five Thousand Dollars
($5,875,000), in the aggregate, based on the closing price per unit of SPLP’s
common units on NASDAQ Global Markets for the second business day immediately
preceding the Closing Date (as such closing price is reported on www.nasdaq.com)
which shall be issued/delivered to an affiliate of Sellers, SCI New Mexico
Funeral Services, Inc., a New Mexico corporation (“SCI New Mexico”).

Section 1.4 Contingent Consideration Payable After Closing. Reference is made to
the Registration Rights Agreement between SPLP and SCI New Mexico, the form of
which is attached hereto as Exhibit C (the “Registration Rights Agreement”). In
addition to the Closing Purchase Price, Buyer shall cause SPLP to pay to SCI New
Mexico, as additional consideration for the Acquired Assets, any additional
amounts which may become payable after the Closing pursuant to the Registration
Rights Agreement.

Section 1.5 Liabilities.

(a) Assumed Liabilities. From and after the Effective Time, Buyer agrees to
assume and perform the liabilities and obligations of the Business (“Assumed
Liabilities”) under and pursuant to the terms and conditions of any Assumed
Contract, but only to the extent such obligations arise, accrue or first become
due after the Effective Time under the terms of the Assumed Contracts; provided,
however, that Buyer will not assume or be responsible for any such liabilities
or obligations which arise from any breach or default by Sellers under any
Assumed Contract that occurs prior to the Effective Time or that arises out of
or relates to events or circumstances that occur or exist prior to the Effective
Time, all of which liabilities and obligations will constitute Retained
Liabilities (as defined herein). Notwithstanding anything to the contrary
contained in this Agreement or any document delivered in connection herewith,
Buyer’s obligations in respect of the Assumed Liabilities will not extend beyond
the extent to which Sellers were obligated in respect thereof and will be
subject to Buyer’s right to contest in good faith the nature and extent of any
liability or obligation (but such right to contest shall not affect Buyer’s
indemnification responsibilities under Section 8.4(a)(iii)).

 

6

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

(b) Retained Liabilities. Except as provided in Section 1.5(a) hereof, Sellers
will retain, and Buyer will not assume or be responsible or liable with respect
to, any Liabilities of the Business that precede the Effective Time (except as
specifically provided in subclause (vii) of this Section 1.5(b)), whether or not
arising out of or relating to the conduct of the Sellers or associated with or
arising from any of the Acquired Assets, whether fixed or contingent or known or
unknown (collectively, the “Retained Liabilities”), including, without
limitation, the following:

(i) Liabilities relating to any Excluded Asset;

(ii) Liabilities of Sellers that constitute trade payables;

(iii) Liabilities of Sellers arising under or relating to any Assumed Contract
to the extent such Liabilities relate to periods prior to the Effective Time or
arise from any breach or default by any Seller (or any of its Affiliates) under
any Assumed Contract that occurs prior to the Effective Time or that arises out
of or relates to events or circumstances that occur or exist prior to the
Effective Time;

(iv) Liabilities of Sellers arising under or relating to any Contract other than
an Assumed Contract;

(v) Liabilities with respect to (A) any Employee Plan maintained, sponsored,
contributed to or participated in by Sellers or any Affiliate of Sellers for the
benefit of or relating to any current or former employee of the Business
(“Seller Employee Plan”) and the amendment to or the termination of any Seller
Employee Plan, or (B) any person at any time employed by Sellers or any
Affiliate of Sellers (including, without limitation, any such person who fails
to accept an offer of employment by Buyer or any of its Affiliates), and any
such person’s spouse, children, other dependents or beneficiaries, with respect
to any such person’s employment or termination of employment by Sellers or any
Affiliate of Sellers including, without limitation, claims arising under health,
medical, dental, disability or other benefit plan for products, supplies or
services provided or rendered prior to the Effective Time;

(vi) Sellers’ deferred sales commissions;

(vii) Liabilities of Sellers, based in whole or in part on violations of Law or
environmental conditions occurring or existing prior to the Closing and arising
out of or relating to Environmental Requirements, except to the extent that such
Liabilities are identified in the Environmental Reports; provided that the
Sellers shall remain liable for the environmental Liabilities identified on
Exhibit D until Sellers or Buyers at Sellers’ expense have remediated, to the
extent required by existing governmental standards, such environmental
Liabilities as noted on Exhibit D;

(viii) Except as otherwise specifically provided in this Agreement, all
Liabilities of Sellers for any Tax for (A) operations of the Business prior to
the Effective Time; (B) the transfer of the Acquired Assets; and (C) income
earned by the Pre-Need Trust Funds and the Endowment Care Funds (as each of
these terms is defined in Section 5.4) prior to delivery thereof to Buyer’s
Trustee pursuant to Section 5.5 below to the extent such income (1) is not
taxable to the applicable trusts as independent taxpayer

 

7

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

entities, and (2) is withdrawn by or for any Seller or otherwise distributed to
any Seller (whether such withdrawal or distribution is made before or after the
Effective Time); and

(ix) Liabilities of Sellers arising out of or relating to any Proceeding to
which any Seller is a party on the date of this Agreement and relating to the
Business or any of the matters referenced on Schedule 1.5(b)(ix).

Section 1.6 Post-Closing Adjustments to Purchase Price.

(a) Audit Report. Sellers and Buyer acknowledge that Harper & Pearson Company,
P.C. (the “Independent Auditor”) is currently performing a financial audit and
review of the Business and that the report of the Independent Auditor with
respect to such audit and review (the “Audit Report”) is expected to be
delivered to Buyer within 30 days after the Closing Date. For purposes of this
Agreement, the term “Base Gross AR Amount” means the aggregate amount of the
gross accounts receivable of all of the cemeteries included in the Business as
of the Closing Date (excluding any trust claims specified in Section 5.5(b)(ii)
and any pending insurance claims), as reflected in the Audit Report (without
regard to any allowance for doubtful accounts or other reserve in respect of
accounts receivable of the Business), and the term “Base Net Merchandise Trust
Amount” means the Net Transferred Merchandise Trust Amount minus the aggregate
amount of the Merchandise Liabilities of all of the cemeteries included in the
Business, as of the Effective Time. Buyer shall deliver a copy of the Audit
Report to SCI within 15 days after receiving the Audit Report. No later than ten
(10) days after the Closing Date, SCI shall deliver to Buyer a detailed
statement of Merchandise Liabilities as of the Effective Time of each of the
cemeteries included in the Business.

(b) Accounts Receivable Adjustment. If the Base Gross AR Amount is less than
$2,435,850, then, subject to Section 1.6(e), the Purchase Price shall be
decreased by, and SCI shall pay to Buyer, an amount equal to the discounted
present value of the amount by which the Base Gross AR Amount is less than
$2,564,051, using a discount rate of .065 and a discount period of three
(3) years. If the Base Gross AR Amount is greater than $2,692,250, then, subject
to Section 1.6(e), the Purchase Price shall be increased by, and Buyer shall pay
to SCI, an amount equal to the discounted present value of the amount by which
the Base Gross AR Amount is greater than $2,564,051, using a discount rate of
.065 and a discount period of three (3) years. If the Base Gross AR Amount is
greater than or equal to $2,435,850, but less than or equal to $2,692,250, then
no adjustment shall be made to the Purchase Price, and no amount shall be due by
any party hereto, under this Section 1.6(b).

(c) Merchandise Trust Adjustment. If the Base Net Merchandise Trust Amount is
less than $4,877,021, then, subject to Section 1.6(e), the Purchase Price shall
be decreased by, and SCI shall pay to Buyer, the discounted present value of the
amount by which the Base Net Merchandise Trust Amount is less than $5,133,706,
using a discount rate of .065 and a discount period of ten (10) years. If the
Base Net Merchandise Trust Amount is greater than $5,390,391, then, subject to
Section 1.6(e), the Purchase Price shall be increased by, and Buyer shall pay to
SCI, an amount equal to the discounted present value of the amount by which the
Base Net Merchandise Trust Amount is greater than $5,133,706, using a discount
rate of .065 and a discount period of

 

8

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

ten (10) years. If the Base Net Merchandise Trust Amount is greater than or
equal to $4,877,021 but less than or equal to $5,390,391, then no adjustment
shall be made to the Purchase Price, and no amount shall be due by any party
hereto, under this Section 1.6(c).

(d) Endowment Care Trust Adjustment. If the Transferred Endowment Care Trust
Amount is less than $10,862,056, then, subject to Section 1.6(e), the Purchase
Price shall be decreased by, and SCI shall pay to Buyer, the Net Endowment Care
Adjustment Amount. If the Transferred Endowment Care Trust Amount is greater
than $10,862,056, then, subject to Section 1.6(e), the Purchase Price shall be
increased by, and Buyer shall pay to SCI, the Net Endowment Care Adjustment
Amount.

(e) Net Purchase Price Adjustment Amount. The Purchase Price adjustment amounts
provided for in Sections 1.6(b), (c) and (d), if any, shall all be aggregated
and netted against each other such that either (i) a single amount shall be
payable to Buyer by SCI and no amount shall be payable by Buyer to SCI under
this Section 1.6, (ii) a single amount shall be payable by SCI to Buyer, and no
amount shall be payable by SCI to Buyer under this Section 1.6, or (iii) no
amount shall be payable by any party hereto under either this Section 1.6. By
way of example only, if $150,000 is payable by SCI to Buyer pursuant to
Section 1.6(b), $50,000 is payable by SCI to Buyer pursuant to Section 1.6(c)
and $100,000 is payable by Buyer to SCI pursuant to Section 1.6(d), then SCI
shall pay to Buyer, in accordance with Section 1.6(f), an amount equal to
$100,000 (i.e., $150,000 + $50,000 - $100,000).

(f) Payment of Purchase Price Adjustment Amounts. Any payment due under
Section 1.6(e) by either SCI or Buyer, as the case may be, shall be paid in
full, in cash, no later than seventy-five (75) days after the Closing Date, or,
if later than such time, twenty (20) days after the date that the Audit Report
is delivered to Buyer. Any amounts not paid within such time period shall accrue
interest from the Closing Date through the date of payment at the prime rate as
reported in The Wall Street Journal, Eastern Edition for the date of the Audit
Report.

(g) Tax Treatment. Any payments made pursuant to this Section 1.6 shall be
treated by Sellers and Buyer as adjustments to the Purchase Price for all Tax
purposes.

Section 1.7 Prorations; Services in Progress; Transaction Taxes.

(a) Sellers shall be responsible for all Taxes arising as a result of the
operation of the Business or ownership of the Acquired Assets prior to the
Effective Time. At Closing, all real and personal property Taxes shall be
prorated between Sellers and Buyer on a per diem basis. Sellers shall also be
responsible for all Taxes on income earned by the Pre-Need Trust Funds and the
Endowment Care Funds (which are to be transferred to Buyer) prior to delivery
thereof to Buyer’s Trustee pursuant to Section 5.5 below to the extent such
income (A) is not taxable to the applicable trusts as independent taxpayer
entities, and (B) is withdrawn by or for any Seller or otherwise distributed to
any Seller (whether such withdrawal or distribution is made before or after the
Effective Time), and Sellers shall make all applicable estimated Tax payments to
the relevant Taxing Authorities associated with such income. For purposes of
determining the amount of Taxes owed by Sellers with respect to the Pre-Need
Trust Funds and the Endowment

 

9

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

Care Funds, the amount of such Taxes shall be computed as if the tax year of
such funds ended on the date of the Final Trust Delivery (as defined in
Section 5.5(e) below).

(b) The parties shall cooperate in transferring from the applicable Seller to
Buyer all water, electrical, gas and other utility services provided to or
benefiting the Real Property, and as and to whatever extent billings are
received by any party relating to services utilized both before the Effective
Time (for which Sellers shall be responsible) and after the Effective Time (for
which Buyer shall be responsible), the parties will cooperate to make
appropriate adjustments and reimbursements between them to accomplish the proper
allocation of such billings.

(c) All revenues from and direct costs for merchandise paid to third parties in
the ordinary course of business associated with Services in Progress will be
allocated to Buyer. For purposes of this Agreement, “Services in Progress” means
any “at need” funeral or cemetery related services for which a Contract has been
entered into, but which have not been completed as of the Effective Time. For
purposes of this Agreement, such funeral or cemetery related services are
complete when the body or remains have been cremated or interred.

(d) Except as set forth in Sections 1.7(e) and (f) below, Sellers shall be
responsible for the timely payment of, and shall indemnify and hold harmless
Buyer against, all sales, use, value added, documentary, stamp, gross receipts,
registration, transfer (including, without limitation, real estate), conveyance,
excise and other similar Taxes and fees (collectively, “Transfer Taxes”) arising
out of or in connection with or attributable to (i) the transfer of the Acquired
Assets and (ii) the transactions contemplated by this Agreement. Sellers shall
prepare and timely file all Tax Returns required to be filed in respect of such
Transfer Taxes. Sellers shall be responsible for filing all required notices
related to bulk sales laws and shall indemnify and hold harmless Buyer against
all Taxes or other Losses that Buyer become liable for as a result of the
Sellers’ failure to file any applicable bulk sales notices or pay any of its
Taxes.

(e) The parties shall share in the payment of any recording and other similar
fees arising out of or in connection with or attributable to the transactions
contemplated by this Agreement in accordance with the normal practices in the
applicable states in which the various Acquired Assets are located; provided,
however, that Sellers shall pay for the recording of the release of any Lien
(other than Permitted Encumbrances) with respect to any Acquired Asset.

(f) Except to the extent that any Transfer Tax amounts are included in the
amounts paid by Buyer pursuant to Section 1.3(a)(ii), Buyer shall be responsible
for the timely payment of, and shall indemnify and hold harmless Sellers
against, all Transfer Taxes arising out of or in connection with or attributable
to the transfer of the vehicles listed on Schedule 1.1(c) to this Agreement.
Buyer shall prepare and timely file all Tax Returns required to be filed in
respect of such Transfer Taxes.

 

10

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

Section 1.8 Allocation of Closing Purchase Price.

(a) On or prior to the Closing Date, Buyer and Sellers shall mutually agree upon
a written statement (the “Statement of Allocation”) setting forth an allocation
of the Closing Purchase Price (“Purchase Price Allocation”) (which for such
purpose shall be increased by the amount of the liabilities assumed by Buyer).
The Statement of Allocation shall include: (i) the assets to be purchased by
each of Buyer LLC and Buyer NQ Sub; (ii) the portion of the Closing Purchase
Price (whether cash or Units) that will be paid by or on behalf of Buyer LLC and
Buyer NQ Sub to acquire the Acquired Assets, and (iii) an allocation of the
portion of the Closing Purchase Price paid by or on behalf of each of Buyer LLC
and Buyer NQ Sub (“Purchased Acquired Assets Allocation”) among each of the
respective categories of Acquired Assets that are purchased. Buyer and Sellers
agree that each of the allocations required to be prepared pursuant to this
Section 1.8 shall be prepared in accordance with the provisions of Section 1060
of the Code, the Treasury Regulations promulgated thereunder and any similar
provisions of state, local or foreign law, as applicable.

(b) All federal, state, local and foreign income Tax Returns of Sellers and
Buyer shall be filed consistently with the information set forth on the
Statement of Allocation. Moreover, Sellers and Buyer further agree to file IRS
Form 8594 (and any corresponding form required to be filed by a state or local
Taxing Authority) in a manner that is consistent with the Purchased Acquired
Assets Allocation. Sellers and Buyer agree to promptly provide each other with
any information necessary to complete such Tax Returns and IRS Form 8594 (and
any corresponding form required to be filed by a state or local Taxing
Authority). Sellers and Buyer shall not take any position on a Tax Return, tax
proceeding or audit that is inconsistent with any information set forth on the
Statement of Allocation.

(c) Sellers and Buyer, as applicable, agree that all “Book-Tax Disparities” (as
such term is defined in the First Amended and Restated Limited Partnership
Agreement of StoneMor Partners L.P.) on property acquired by Buyer for Units
shall be eliminated through application of the principles of Treasury Regulation
Section 1.704-3(d).

Section 1.9 Effective Time. The Effective Time of the transfer of the Acquired
Assets shall be 12:01 a.m. on the Closing Date.

ARTICLE II

Closing

Section 2.1 Closing. The closing of the transaction provided for in this
Agreement (the “Closing”) shall take place at the offices of Buyer’s counsel,
Blank Rome LLP, One Logan Square, Philadelphia, PA 19103, on September 28, 2006
(the “Closing Date”), or at such other location, time and date as the parties
shall mutually agree. In the event of any postponement

 

11

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

thereof, all references in this Agreement to the Closing Date shall be deemed to
refer to the time and to the date to which the Closing Date shall have been so
postponed as herein provided.

Section 2.2 Instruments of Conveyance and Transfer. At the Closing, the
applicable Sellers shall deliver to Buyer such special warranty deeds, leases,
bills of sale, endorsements, assignments, title affidavits and other documents
reasonably requested by the Title Company (as defined in Section 5.7), and such
other instruments of transfer, conveyance and assignment as may be reasonably
requested by Buyer, in forms reasonably satisfactory to Buyer, in order to more
fully vest in Buyer good and marketable title to the Acquired Assets. Sellers
shall take all such steps as may be reasonably requested by Buyer to put Buyer
in actual possession and control of the Acquired Assets and the Business as of
the Closing.

ARTICLE III

Representations and Warranties by Sellers

Sellers (which as to each particular Location shall include SCI and the
designated Subsidiary Owner thereof, jointly and severally) hereby represent and
warrant to Buyer, both as of the date hereof and as of the Effective Time, as
follows:

Section 3.1 Organization; Standing; Authorization; Capacity. Each Seller is a
corporation or limited liability company, as applicable, duly organized, validly
existing and in good standing under the laws of its state of formation as
designated on Exhibit B, with all requisite power and authority to own the
Acquired Assets and to conduct the Business as it is now being conducted and is
presently proposed (by Sellers) to be conducted. Each Seller is duly qualified
to conduct business and is in good standing in each jurisdiction in which the
nature of its business or location of its properties makes such qualification
necessary, except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect. The execution, delivery and
performance of this Agreement by Sellers have been duly and

 

12

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

effectively authorized by all necessary action on the part of Sellers, including
authorization by the board of directors/managers (as applicable) of each Seller,
and no further action or Consent is required in connection with such execution,
delivery and performance of this Agreement by Sellers. This Agreement has been
duly executed and delivered by each Seller, and constitutes the valid and
binding obligation of each Seller, enforceable against each Seller in accordance
with its terms.

Section 3.2 Financial Information. The unaudited income and expense statements
for each Location making up the Business for the twelve month periods ending
December 31, 2003, 2004 and 2005 (collectively, the “Income Statements”), copies
of which are attached hereto as Schedule 3.2, accurately reflect in all material
respects the income and expenses of such Locations for the periods covered.

Section 3.3 Tax Matters.

(a) (i) each Seller has properly and timely filed all Tax Returns required to be
filed by it; (ii) each Seller has paid all Taxes required to be paid by it
(whether or not shown on a Tax Return); and (iii) there are no encumbrances for
Taxes on the Acquired Assets other than for Taxes not yet due and payable.

(b) Each Seller has withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, shareholder or other person for all periods for which the
statutory period of limitations for the assessment of such Tax has not yet
expired and all IRS Forms W-2 and 1099 (and other applicable forms required to
be filed by a state or local Taxing Authority) required with respect thereto
have been properly completed and timely filed.

(c) None of the Sellers is a “foreign person” as such term is defined in
Section 1445(f)(3) of the Code.

(d) All amounts received by Sellers on sales by the Business which are required
under applicable state law to be trusted have been deposited in trust and all
Tax Returns required to be filed concerning such trusts and the income from such
trusts have been filed through all fiscal years ending prior to the Closing
Date.

Section 3.4 No Violation. Neither the execution and delivery of this Agreement
by the Sellers nor the performance of their respective obligations hereunder or
thereunder will,

 

13

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

subject to receipt of all Required Consents, (a) violate, conflict with or
result in a breach of any Law, (b) violate, conflict with or result in a breach
or termination of, or otherwise give any contracting party additional rights or
compensation under, or the right to terminate or accelerate, or constitute (with
notice or lapse of time, or both) a default under the terms of any
organizational documents (i.e., charter, bylaws, operating agreement,
partnership agreement or similar document), any note, deed, lease, instrument,
permit, security agreement, mortgage, commitment, contract, agreement, order,
judgment, decree, license or other instrument or agreement, whether written or
oral, express or implied, including, without limitation, the Assumed Contracts,
to which Sellers are a party or by which any of the Acquired Assets or the
Business is bound, or (c) result in the creation or imposition of any Liens with
respect to the Acquired Assets or the Business.

Section 3.5 Status of Acquired Assets.

(a) Title to Acquired Assets. Sellers have fee simple title to the Owned Real
Property, a valid leasehold interest in the Leased Real Property and good and
marketable title to all of the Acquired Assets, subject to no Liens, except for
Permitted Encumbrances and as otherwise disclosed in Schedule 3.5. At the
Closing, Buyer will acquire fee simple title to the Owned Real Property, a valid
leasehold interest in the Leased Real Property and good and marketable title to
all of the Acquired Assets, in each case free and clear of any and all Liens
except Permitted Encumbrances. Other than as disclosed in Schedule 3.5, no
Seller has entered into any Contract granting rights to third parties in any
real or personal property of Sellers included in the Acquired Assets, and no
Person has any right to possession or occupancy of any of the Acquired Assets.

(b) Condition of Acquired Assets. The Real Property and the tangible Acquired
Assets that are reasonably necessary for the operation of the Business are in
operating condition and reasonable repair (subject to normal wear and tear) and
are sufficient to permit Buyer to conduct the Business as presently conducted.

Section 3.6 Improvements. To the Knowledge of Sellers, no municipal or other
governmental improvements affecting the Real Property are in the course of
construction or installation, and no such improvement has been ordered to be
made; and any municipal or other governmental improvements affecting the Real
Property which have been constructed or

 

14

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

installed have been paid for and will not hereafter be assessed (except with
respect to any currently recorded assessments which are to become due after the
Closing), and all assessments heretofore made have been paid in full, other than
any recorded assessments which are to become due after the Closing; and Sellers
have not entered into any private contractual obligations relating to the
installation of or connection to any sanitary sewers, storm sewers or any other
improvements.

Section 3.7 Real Property Approvals. To the Knowledge of Sellers, all permanent
certificates of occupancy and all other licenses, permits, authorizations,
consents, certificates and approvals required by all Governmental Authorities
having jurisdiction and the requisite certificates of the local board of fire
underwriters (or other body exercising similar functions), if applicable, have
been issued for all of the Real Property, have been paid for, and are in full
force and effect.

Section 3.8 Zoning. Except as disclosed on the letters delivered by the zoning
code enforcement officers for the municipalities where the Real Property is
located, Sellers have not received notice from any Governmental Authority that:
(i) any parcel of the Real Property is not in compliance with current zoning and
use classifications under the respective municipal zoning ordinance governing
such Real Property; (ii) any cemetery or funeral home use, as the case may be,
at or on the Real Property is not a permitted use or an existing non-conforming
use thereunder; and (iii) the current construction, operation and use of the
buildings and other improvements constituting the Real Property violate any
zoning, subdivision, building or similar law, ordinance, order, regulation or
recorded plat or any certificate of occupancy issued for the Real Property.

Section 3.9 No Violations Relating to Real Property. No portion of the Real
Property, and no current use of the Real Property, is in violation of any
applicable Law, except

 

15

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

where such violation would not have a Material Adverse Effect. Sellers have not
received notice of any presently outstanding and uncured violations of any
building, housing, safety or fire ordinances with respect to the Real Property.

Section 3.10 Real Estate Taxes. Sellers have not received notice of any
proceeding pending for the adjustment of the assessed valuation of all or any
portion of the Real Property. To Sellers’ Knowledge, there is no abatement,
reduction or deferral in effect with respect to all or any portion of the real
estate Taxes or assessments applicable to the Real Property.

Section 3.11 Eminent Domain. Sellers have not received any notice of any
condemnation proceeding or other proceedings in the nature of eminent domain
(“Taking”) in connection with the Real Property and, to Sellers’ Knowledge, no
Taking has been threatened.

Section 3.12 Inventory. Sellers have good and marketable title to the
Inventories free and clear of any and all Liens (other than a customer’s rights
in items being stored for such customer). The Inventory does not consist of any
material amount of items that are obsolete or damaged or items held on
consignment. Sellers have not acquired or committed to acquire or produce
Inventory for sale which is not of a quality usable in the ordinary course of
business within a reasonable period of time and consistent with past practice.

Section 3.13 Litigation. No Proceeding before any Governmental Authority,
mediator or arbitrator is pending or, to Sellers’ Knowledge, threatened,
involving any Seller wherein a judgment, decree, order, settlement or other
resolution would have a Material Adverse Effect, or which would prevent the
carrying out of this Agreement, declare unlawful the transactions contemplated
by this Agreement, cause such transactions to be rescinded, or require Buyer to
divest itself of any of the Acquired Assets or the Business. To Sellers’
Knowledge, no facts or circumstances or other events have occurred that can
reasonably be expected to give rise to any such Proceeding.

 

16

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

Section 3.14 Court Orders and Decrees. There is not outstanding or, to the
Knowledge of Sellers, threatened any order, writ, injunction or decree of any
Governmental Authority, mediator or arbitrator against or affecting any Seller,
relating to any of the Acquired Assets or the Business.

Section 3.15 Trade Names. The Location names set forth on Exhibit B constitute
all of the trade names held for use or used by the Sellers in connection with
the Business and, other than such tradenames, there are no Trademarks that are
material to the Business. Sellers have the legal right to use the Location names
set forth on Exhibit B, as used by Sellers in connection with the Business,
without the Consent of any other Person.

Section 3.16 Preneed and Trust Accounts and Contracts.

(a) All monies paid to Sellers for the benefit of the Business in respect of the
Pre-/At-Need Contracts have been, and as of the Closing will be, set aside and
identified as set forth in Schedule 1.1(g). Sellers have complied with the terms
and conditions of the Pre-/At-Need Contracts. Sellers are not in default or
breach of any Pre-/At-Need Contract.

(b) The amounts (including interest) held in trust in respect of each of the
Pre-/At-Need Contracts, including, without limitation, perpetual care funds,
endowment care funds, extended care funds, merchandise trust funds and
prearranged mortuary trust funds (collectively, the “Trust Funds”), are held in
conformity with all applicable Laws. All of Sellers’ required contributions to,
withdrawals from and investment and other uses of the Trust Funds have been made
in accordance with all applicable Laws, and Sellers will have paid as of the
Closing (or will pay after Closing when due), all commissions due and owing to
commissioned sales people in respect of the Pre-/At-Need Contracts. No Seller
has Knowledge of any actual or alleged non-compliance on the part of any Seller
(or any Affiliate of any Seller) with respect to the Trust Funds.

(c) For those Pre-/At-Need Contracts that are funded by insurance or performance
bonds, Sellers have purchased all such insurance policies and performance bonds
required to legally fund or secure all such Pre-/At-Need Contracts, and no
future premiums or other amounts remain to be paid, except for those instances
where, pursuant to the terms of such insurance policies or performance bonds and
in the ordinary course of business, the policies or performance bonds specify
payment of premiums or other amounts over time. All such insurance policies and
performance bonds are fully identified on Schedule 1.1(g).

(d) All of the Trust Funds are interest bearing trust accounts or other
investment accounts that are permissible under applicable Laws. All of the Trust
Funds

 

17

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

are identified and described under Schedule 1.1(g), which Schedule also attaches
copies of any and all trust agreements entered into by Sellers and a list of the
financial institutions described therein.

Section 3.17 Contracts. Except for the Assumed Contracts (copies of which have
been delivered to Buyer), no Seller, nor any Affiliate of any Seller, is a party
to or bound by any material Contract relating to the Acquired Assets or the
Business. Except as disclosed on Schedule 3.17, all of the Assumed Contracts are
in full force and effect, and there exists no default or breach thereunder by
any Seller or, to Sellers’ Knowledge, other than with respect to any
Pre-/At-Need Contracts, any other party thereto. No Seller has received any
notice (written or oral) indicating the intention of any party to any Assumed
Contract to amend, modify, rescind or terminate such Assumed Contract. All of
the Assumed Contracts are in full force and effect and are enforceable against
the Seller and any of its Affiliates that is a party thereto and, to Sellers’
Knowledge, against all other parties thereto in accordance with their terms and
applicable Laws.

Section 3.18 Licenses and Permits. Except as set forth on Schedule 3.18, the
Sellers hold all of the Permits required to own, operate and maintain the
Business under any applicable Law as currently conducted or proposed (by
Sellers) to be conducted (“Existing Permits”), and all Existing Permits are, and
as of immediately prior to the Closing will be, in full force and effect. To the
Sellers’ Knowledge, except as set forth on Schedule 3.18, there are no material
restrictions on Buyer’s ability to replace or renew any of the Existing Permits.
Sellers are in compliance with all Existing Permits, except where the failure to
be in compliance would not have a Material Adverse Effect.

Section 3.19 Consents. Sellers have, or will have prior to the Closing,
obtained, satisfied or made all Consents (the “Required Consents”) that are
required to be obtained, satisfied or made pursuant to any Laws, Permits,
Assumed Contracts or other agreements by

 

18

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

which Sellers, or any of their properties or business assets, including, without
limitation, the Acquired Assets, are bound in connection with (a) the execution
and delivery of this Agreement by Sellers, or (b) the sale and transfer to Buyer
of the Acquired Assets, including, without limitation, the Assumed Contracts
and, if transferable to Buyer under applicable Law, the Existing Permits.

Section 3.20 Compliance with Laws. The Business presently is conducted, and the
Acquired Assets and their respective uses are, in compliance with all Laws
applicable to them, including, without limitation, the funding of or maintaining
of all Trust Funds in compliance with applicable Laws or to the posting of
performance bonds in lieu thereof, except where the failure to so comply would
not have a Material Adverse Effect. No Seller has received any written notice of
any administrative, civil or criminal investigation or audit by any Governmental
Authority relating to, or which could result in a Material Adverse Effect.

Section 3.21 OSHA and ADA. There is no Proceeding pending with respect to any
Seller, and, to Sellers’ Knowledge, no charge or claim has been made against any
Seller that has not been dismissed, discharged or otherwise fully resolved,
under the Occupational Safety and Health Act (“OSHA”) and the Americans with
Disabilities Act (“ADA”) pertaining to the facilities and operations of the
Business.

Section 3.22 Labor Relations. Sellers are not a party to any collective
bargaining or union Contract and are not aware of any current union organization
effort with respect to employees of the Business. There are no pending or
unresolved unfair labor practice complaints from or with respect to any
employees of the Business. Since December 31, 2005, Sellers have not received
any written notice of any strikes, slowdowns, work stoppages, lockouts or
threats thereof, by or with respect to any employees of the Business. Since
December 31, 2005, no Seller has had an “employment loss” within the meaning of
the WARN Act or any similar Law.

 

19

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

Section 3.23 Employees and Independent Contractors. Schedule 3.23 sets forth a
list of all employees of the Business, together with (a) their titles or
responsibilities, (b) their salaries or wages during the 2005 calendar year,
(c) their dates of hire, (d) any employment or severance agreements with them,
and (e) any outstanding loans or advances made to them. Except as limited by any
employment Contracts listed in Schedule 3.23 and except for any limitations of
general application which may be imposed under applicable employment Laws,
Sellers have the right to terminate the employment of each employee of the
Business at will and without incurring any penalty or liability other than
Retained Liabilities. Sellers are in compliance with all Laws respecting
employment practices, except where the failure to so comply would not have a
Material Adverse Effect. To Sellers’ Knowledge, no employee of the Business has
provided to any Seller (or any Affiliate of any Seller) written notice of such
employee’s intent to terminate his or her employment with the Business after the
date hereof.

Section 3.24 No Brokers. No Seller, nor any Person acting on behalf of any
Seller, has agreed to pay to any Person any commission, finder’s or investment
banking fee, or similar payment in connection with this Agreement or the
transactions contemplated thereby, nor has any Seller, or any Person acting on
behalf of any Seller, taken any action on which a claim for any such payment
could be based.

Section 3.25 Accounts Receivable. None of the Receivables have been sold and/or
factored. All Receivables arising since December 31, 2005, represent bona fide
claims of Sellers against debtors of the Business for sales made, services
performed or other charges or valid consideration arising on or before the date
hereof. All such Receivables are valid and enforceable claims for payment
consistent with past practices, without, to Seller’s Knowledge, setoff or
counterclaim.

 

20

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

Section 3.26 Operations in Ordinary Course of Business. Since December 31, 2005,
Sellers have operated and conducted the Business in the ordinary and usual
course consistent with past practices. Since December 31, 2005, there has been
no material adverse change in the financial condition, assets, liabilities, or
operations of the Business, nor have any events occurred, nor to Sellers’
Knowledge do there exist any circumstances, which would constitute, either
before or after the Closing, any such change. Without limiting the generality of
the foregoing and except as set forth on Schedule 3.26, since December 31, 2005,
no Seller has:

(a) sold, assigned, leased or transferred any of their assets, which are
material to the Business singly or in the aggregate, other than assets sold or
disposed of in the ordinary course of business, consistent with past practice;

(b) canceled, terminated, amended, modified or waived any material term of any
Contract relating to the Business to which they are a party or by which they or
any of their assets is bound providing for aggregate annual revenues to such
Seller in excess of $25,000;

(c) (i) increased the base compensation payable or to become payable to any of
its employees or independent contractors, except for normal periodic increases
in such base compensation in the ordinary course of business, consistent with
past practice, (ii) increased the sales commission rate payable or to become
payable to any of its employees or independent contractors except in the
ordinary course of business consistent with past practices (including, without
limitation, past practices with respect to amounts and timing), (iii) granted,
made or accrued any loan, bonus, fee, incentive compensation (excluding sales
commissions), service award or other like benefit, contingently or otherwise, to
or for the benefit of any of its employees or independent contractors, except in
the ordinary course of business consistent with past practices (including,
without limitation, past practices with respect to amounts and timing), or
(iv) entered into any new employment, collective bargaining or consulting
agreement or caused or suffered any written or oral termination, cancellation or
amendment thereof (except for Assumed Contracts or with respect to any employee
at will without a written agreement);

(d) executed any lease for real or personal property for the Business or incur
any Liability therefor except as otherwise disclosed herein;

(e) suffered any damage, destruction or loss (whether or not covered by
insurance) affecting the Business or any assets used in the Business that
exceeds $25,000 in any one instance or $100,000 in the aggregate; or

(f) mortgaged or pledged, or otherwise made or suffered any Lien (other than any
Permitted Encumbrance) on, any material asset of the Business or group of assets
that are material in the aggregate to the Business.

 

21

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

Section 3.27 Investment Company Act. None of the Sellers is, or has at any time
been, an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.

Section 3.28 Public Utility Holding Company Act. None of the Sellers is, or has
at any time been, a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

Section 3.29 Compliance with Cemetery Laws. In connection with their ownership
and operation of each cemetery Location, each Seller has complied in all
material respects with all applicable Laws governing the operation of
cemeteries, the provision of cemetery services and the sale of cemetery
merchandise. Furthermore, with respect to the ownership and operation of each
cemetery Location, there are no pending or, to the Knowledge of Sellers,
threatened claims or suspensions against any Seller by any Person related to the
operation of cemeteries, the provision of cemetery services and the sale of
cemetery merchandise.

Section 3.30 Full Disclosure. None of the representations and warranties made by
Sellers in this Agreement (including the Schedules hereto) or in any document
delivered to Buyer by or on behalf of any Seller pursuant to Section 7.1,
contains any untrue statement of a material fact, or omits any material fact
necessary to make any of them, in light of the circumstances in which it was
made, not misleading.

Section 3.31 No Other Representations or Warranties. Except as expressly stated
in this Agreement, Sellers make no other representation or warranty of any kind
whatsoever.

 

22

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

ARTICLE IV

Representations and Warranties of Buyer

Buyer hereby represents and warrants to Sellers, both as of the date hereof and
as of the Effective Time, as follows:

Section 4.1 Authority.

(a) Each of StoneMor LLC and Buyer LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation. Buyer NQ Sub is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation. The execution, delivery and performance of this Agreement by StoneMor
LLC and each Buyer LLC and Buyer NQ Sub, have been duly authorized and consented
to by the Board of Managers or the Board of Directors of such Person (as the
case may be), and no other or additional consent or authorization on the part of
such Person is required in connection therewith. The consummation of the
transactions contemplated by this Agreement will not result in a breach,
violation or default by StoneMor LLC, Buyer LLC or Buyer NQ Sub of or under any
judgment, decree or Contract applicable to any of them except to the extent that
any such breach, violation or default would not reasonably be expected to have a
material adverse effect on the ability of StoneMor LLC, Buyer LLC and Buyer NQ
Sub to perform their obligations hereunder.

(b) Upon execution and delivery hereof, this Agreement shall constitute the
valid and binding obligation of StoneMor LLC, Buyer LLC and Buyer NQ Sub,
enforceable against each of them in accordance with its terms.

Section 4.2 Partnership Units. The issuance and delivery of the Units have been
duly authorized by all necessary action on the part of StoneMor Partners, L.P.
Upon issuance in accordance with the terms of this Agreement, the Units will be
validly issued in accordance with the terms of the First Amended and Restated
Limited Partnership Agreement of StoneMor Partners, L.P.

Section 4.3 No Brokers. Neither Buyer, nor any Person acting on behalf of Buyer,
has agreed to pay a commission, finder’s or investment banking fee, or similar
payment in connection with this Agreement or any matter related hereto to any
Person, nor has any such Person taken any action on which a claim for any such
payment could be based.

Section 4.4 Knowledge of Seller Breach. None of the Buyer Representatives (as
defined below) have actual knowledge of a breach by any Seller of any
representation or warranty contained in Article III, or any covenant or
agreement to be performed or complied

 

23

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

with by Sellers in accordance with this Agreement prior to the Effective Time.
For purposes of this Section 4.4, the term “Buyer Representative” means William
R. Shane, Paul Waimberg, Frank Milles, Michael Stache, Gregg Strom, Alan Fisher,
Ken Lee, Penny Casey and Tim Yost, and such persons shall be deemed to have
actual knowledge of any breach referred to in the preceding sentence of which
any individual assigned by a third-party representative or advisor of Buyer to
provide substantial services in connection with the transaction contemplated
hereby has actual knowledge.

Section 4.5 No Other Representations or Warranties. Except as expressly stated
in this Agreement, Buyer makes no other representation or warranty of any kind
whatsoever.

 

24

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

ARTICLE V

Covenants

Section 5.1 Access to Business. From and after the date of this Agreement,
Sellers will give Buyer and its representatives full and free access to all
properties, Contracts, books and records of the Business so that Buyer may have
full opportunity to make such investigation as it shall desire to make of the
affairs of the Business, including, without limitation, the conduct of any
environmental investigations or assessments, provided that (i) such
investigation or assessment shall not unreasonably interfere with the operations
of the Business, and (ii) prior to Buyer or any of its representatives or
contractors contacting any particular Location or Location personnel, Buyer
shall first communicate with and receive approval from Michael Lehmann, which
approval shall not be unreasonably withheld. Sellers agree to furnish to Buyer
and its representatives all data and information concerning the Acquired Assets
and the Business that may be reasonably requested by them to conduct a complete
and thorough due diligence review of the Acquired Assets, the Business and the
employees of the Business.

Section 5.2 Conduct of Business Pending Closing. From and after the date of this
Agreement until the Closing, and except as otherwise permitted by this Agreement
or as consented to by Buyer in writing, Sellers covenant that:

(a) Sellers will conduct the Business only in the ordinary course consistent
with past practices, which shall include, without limitation, compliance in all
material respects with all applicable Laws and the maintenance in force of all
insurance policies;

(b) Sellers shall maintain the Acquired Assets in their current state of repair,
excepting normal wear and tear and use their commercially reasonable efforts to
protect the goodwill of the Business and to maintain for the Business the
current relationships with suppliers and customers of the Business and others
having business relations with the Business;

(c) Sellers shall use their commercially reasonable efforts to ensure that key
employees and key independent contractors continue their association with the
Business through the Closing Date; and

 

25

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

(d) Sellers shall not engage in any practice, take, fail to take, or omit any
action, or enter into any transaction, (i) of the kind described in Section 3.26
or (ii) which would make any of the representations and warranties in Article
III not true.

Section 5.3 Consents and Licenses. Sellers will use their commercially
reasonable efforts to obtain, satisfy or make, prior to the Closing, all
Required Consents.

Section 5.4 Buyer’s Trustee and Endowment Care and Pre-Need Trust Funds. Buyer
shall, prior to Closing, (i) secure all licenses, permits and other governmental
authorizations and approvals required by the States of Alabama, Colorado,
Illinois, Kansas, Kentucky, Missouri, Oregon, Washington, and West Virginia, as
a prerequisite to Buyer selling Pre-/At-Need Contracts or accepting funds paid
by customers toward Pre-/At-Need Contracts with the Business; and (ii) select
and formally designate a trustee or trustees (“Buyer’s Trustee”) that is
qualified under applicable Laws to receive all bank, trust or other funds or
accounts, excluding insurance premium payments, containing amounts that have
been received by Sellers prior to the Effective Time pursuant to Pre-/At-Need
Contracts for pre-need funeral or cemetery merchandise and/or services to be
provided by the Business (“Pre-Need Trust Funds”), or which are being held as
endowment care, perpetual care, extended care or similar trust funds (“Endowment
Care Funds”), or which are being held as pre-construction trust funds
(“Pre-construction Trust Funds”) (all herein collectively the “Trust Funds”). At
or prior to Closing, Buyer shall confirm in writing to Seller its compliance
with the above requirements. On the Closing Date, all amounts held in the Trust
Funds shall be transferred for safekeeping to Buyer’s Trustee, provided that
certain amounts shall be transferred to Buyer’s Trustee after Closing pursuant
to Section 5.5. Buyer agrees that all such amounts will be held, administered
and withdrawn in accordance with state and federal law. Promptly following the
Closing, Buyer shall obtain and post with the requisite authorities in Alabama,
Kentucky, Oregon

 

26

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

and Washington a bond which is legally and financially adequate to cause the
release of the existing bond(s) regarding the related entity’s Pre-/At-Need
Contract performance liability.

Section 5.5 Delivery of Trust Funds.

(a) Within the first five (5) business days following the Closing, Sellers shall
cause the trustees that hold the Trust Funds (“Sellers’ Trustees”) to deliver to
Buyer’s Trustee, by wire transfer in accordance with the instructions from Buyer
and/or Buyer’s Trustee, amounts from each of the various Trust Funds equal to
approximately 90% of the Closing Date balances thereof (the “Initial Trust
Delivery”).

(b) For a period of not more than 60 days after the Closing Date, Sellers shall
continue to make (i) deposits to the undelivered portion of the Trust Funds (the
“Retained Trust Funds”) as legally and contractually required with respect to
payments upon Pre-/At-Need Contracts received by Sellers after the Closing, and
(ii) withdrawals from the Retained Trust Funds for legally and contractually
allowed amounts with respect to Pre-/At-Need Contracts serviced by Sellers or
other appropriate withdrawals, all in accordance with Sellers’ historical
practices in those regards and consistent with applicable Laws.

(c) Also during the 60-day period referenced in (b) above, Sellers shall cause
to be computed and retained/withdrawn from the Retained Trust Funds (for payment
to the applicable Taxing Authorities) such Taxes as are due on income earned
(and recognized) by the Pre-Need Trust Funds and the Endowment Care Funds prior
to their delivery to Buyer’s Trustee.

(d) Notwithstanding anything to the contrary, but except as contemplated/allowed
in (c) preceding, after the Closing, Sellers shall not be entitled to receive
any amounts from, or with respect to, the Endowment Care Funds or the
Pre-construction Trust Funds.

(e) On or before the 60th day following Closing, Sellers shall cause to be
delivered to Buyer’s Trustee, by wire transfer in accordance with instructions
from Buyer and/or Buyer’s Trustee, the remaining Trust Funds (the “Final Trust
Delivery”, and herein together with the Initial Trust Delivery, the
“Post-Closing Trust Delivery”), and shall contemporaneously provide to StoneMor
a written reconciliation of the amounts making up the Post-Closing Trust
Delivery, including designation of the specific Pre-/At-Need Contracts to which
the various delivered amounts are attributable. From and after the date of
delivery of the Final Trust Delivery, Sellers shall be entitled to no further
withdrawals from the Trust Funds, and any further deposits made by Sellers to
the Trust Funds shall not be considered as additions to the Post-Closing Trust
Delivery for other purposes thereof.

(f) For a period of no more than 60 days after the Closing Date, Buyer shall
permit Sellers reasonable access to the books and records of the Business as
shall be reasonably necessary for Sellers to properly make the Post-Closing
withdrawals and deposits to the Retained Trust Funds as are contemplated in
(b) above.

 

27

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

Section 5.6 Cooperation Regarding Publicity. Neither Sellers nor Buyer shall
make any press release or other public announcement or filing regarding the
transactions contemplated herein without prior consultation and coordination
with the other party(ies) hereto, so that the business interests of all are
properly served. Notwithstanding the foregoing or anything else to the contrary,
Sellers and their respective Affiliates on the one hand, and Buyer and its
Affiliates on the other hand, may make one or more public announcements or
filings in connection with the transactions contemplated by this Agreement to
the extent that such announcement or filing is reasonably required for the party
making such announcement or filing (or any of such party’s Affiliates) to avoid
Liability under applicable Laws; provided, however, that the party making such
announcement or filing shall notify the other party(ies) hereto, if reasonably
possible, at least three business days prior to making such filing.

Section 5.7 Title to Real Estate. Buyer has obtained (and provided copies to
Sellers), one-half at Buyer’s expense and one-half at Sellers’ expense,
commitments for title insurance in an aggregate amount equal to the portion of
the Closing Purchase Price deemed allocated to the Real Property as reflected on
the Statement of Allocation from Fidelity National Title Company (the “Title
Company”), showing title to the Owned Real Property to be held in fee simple and
good, marketable and vested in Sellers subject to the liens, claims and
encumbrances, easements, rights-of-way, reservations, restrictions, outstanding
mineral interests and other matters affecting the Real Property or the title
thereto identified on Schedule 3.5 as Permitted Encumbrances. At Closing or soon
thereafter as practicable, the Title Company shall issue, one-half at Buyer’s
expense and one-half at Sellers’ expense, its title insurance policy(ies)
consistent with its previous title commitment(s) approved by Buyer.

Section 5.8 Inspections. Buyer and Sellers acknowledge that Buyer has performed
and obtained inspections and surveys of the Real Property at Buyer’s expense.

 

28

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

Section 5.9 Satisfaction of Pre-Closing Covenants. Sellers and Buyer shall use
their commercially reasonable efforts to satisfy at or prior to Closing all of
the covenants and agreements to be performed or complied with by each of them,
respectively, pursuant to this Agreement at or prior to Closing.

Section 5.10 Casket Supply. Because in the State of Missouri certain of the
Pre-At-Need Contracts require furnishing customers with particular caskets as
specified therein for which Buyers may not, after the Effective Time, have an
independent source of supply, Sellers agree that for so long as they continue to
have a source of supply for any or all of the particular casket units specified,
they will provide and sell (at an amount equal to Sellers’ cost net of
discounts) such caskets as Buyer may require to service existing (as of the
Effective Time) Pre-/At-Need Contracts in the continued operations of the
Business in the State of Missouri. The parties will cooperate in good faith
regarding delivery, but Sellers shall have no delivery responsibilities or be
required to incur any extraordinary costs with regard to warehousing such
caskets or making them available for delivery to Buyers. Sellers shall have no
liability to Buyers for unavailability of any particular casket(s) at any
particular point in time, but will use their reasonable efforts within their own
operations to maintain the availability that Buyers may need from time-to-time.

Section 5.11 Dignity Memorial Benefits. Sellers shall make available to Buyers
the Dignity Memorial benefits listed on Exhibit E, for the prices listed on
Exhibit E after the Closing, solely to allow Buyers to service Pre-/At-Need
Contracts that may include Dignity Memorial products. The prices for the items
referenced on Exhibit E, will increase each year on the anniversary of this
Agreement by 4%.

Section 5.12 Post Closing Access.

(a) For a period of eight (8) years from the Closing Date, Sellers shall retain
and make available to Buyer for any lawful purpose, upon reasonable notice and
at

 

29

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

reasonable times, Sellers’ Tax records, general ledger and other books of
original entry, and original payroll records with respect to periods prior to
the Effective Time. If any Seller ceases to conduct operations prior to the end
of such eight-year period, that Seller shall give Buyer 60 days’ prior written
notice and an opportunity to accept (without charge to Buyer) from that Seller a
transfer of such books and records, and if Buyer elects not to accept such books
and records, the Seller’s obligations under this paragraph (a) shall cease.

(b) For a period of eight (8) years from the Closing Date, Buyer shall retain
and make available to Sellers for any lawful purpose, upon reasonable notice and
at reasonable times, the books and records of the Business with respect to
periods prior to the Effective Time and to actions and events after the
Effective Time, to the extent they relate to periods prior to the Effective
Time. If Buyer ceases to conduct operations prior to the end of such eight-year
period, Buyer shall give Sellers 60 days’ prior written notice and an
opportunity to accept (without charge to Sellers) from Buyer a transfer of such
books and records from Buyer, and if Sellers elect not to accept such books and
records, Buyer’s obligations under this paragraph (b) shall cease.

(c) After the Closing, for a period of 30 days, Buyer shall provide and allow
Sellers reasonable access, at such times as are mutually agreed upon in advance
by Sellers and Buyer, to the facilities in which the Business is conducted as
reasonably necessary to collect and remove the Excluded Assets; provided,
however, Buyer’s employees shall not be obligated to physically assist in the
collection and removal of Excluded Assets and in no event shall such collection
and removal of Excluded Assets unreasonably disrupt or interfere with the
operations of the Business, and provided, further that, Sellers shall fully
indemnify Buyer for any and all Losses arising from or relating to Sellers’
collection and removal of the Excluded Assets.

Section 5.13 Tax Matters.

(a) Sellers shall be responsible for preparing and filing, at Sellers’ expense,
within the times and in the manner prescribed by law (subject, however, to
filing under any extension) all Tax Returns of Sellers for all Tax periods.

(b) Sellers and Buyer shall cooperate fully, as and to the extent reasonably
requested by the other party, in connection with any Tax proceeding relating to:
(i) the Acquired Assets; (ii) the Business; or (iii) the transactions
contemplated by this Agreement. Such cooperation shall include the retention and
(upon the other party’s request) the provision of records and information which
are reasonably relevant to any Tax audit, litigation or other proceeding and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Sellers agree to
retain all books and records with respect to Tax matters pertinent to Sellers
relating to any taxable period beginning before the Closing Date until the
longer of (x) sixty (60) days after the expiration of the statute of limitations
of the respective taxable periods or (y) eight years, and to abide by all record
retention agreements entered into with any Taxing Authority.

 

30

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

(c) Sellers and Buyer agree, upon request, to use their commercially reasonable
efforts to obtain any ruling, certificate or other document from any Taxing
Authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed solely with respect to the transactions
contemplated by this Agreement.

Section 5.14 Employees.

(a) Buyer may, but shall not be obligated to, offer employment to any employees
of the Business on such terms and conditions as Buyer may determine. Sellers
shall retain all obligations and liabilities arising on or prior to the Closing
in respect of its current and former employees under any and all employee
benefit plans, policies or practices of Sellers or any of their Affiliates and
applicable Laws. Prior to the Closing, Buyer shall notify Sellers of those
employees of the Business to whom Buyer expects to make an offer of employment.
Buyer shall not assume or otherwise be responsible for any obligation or
liability employee benefit plans, policies or practices of Sellers or any of
their Affiliates, or from any employee’s employment with or termination of
employment by Sellers or any Affiliate of any Seller at or prior to the Closing.

(b) Sellers (or any of their Affiliates) shall be responsible for providing
health benefit continuation coverage under Section 162(k) and Section 4980B of
the Code with respect to (i) any former employee of any Seller (or any of their
Affiliates) and any other qualified beneficiary under any group health plan who
as of the Closing is receiving or is eligible to receive such continuation
coverage, and (ii) any employee of any Seller (or any of their Affiliates) and
any qualified beneficiary with respect to such employee.

(c) Sellers shall be responsible for, and shall comply with, any and all WARN
Act obligations relating to periods prior to Closing or associated with, or
incurred as a result of, the transactions contemplated by this Agreement.

Section 5.15 No Solicitation; Notification.

(a) No Solicitation. Prior to Closing, no Seller shall, and Sellers shall cause
their representatives (including, without limitation, investment bankers,
attorneys and accountants), employees, directors, members, partners and other
Affiliates not to, directly or indirectly, enter into, solicit, initiate,
conduct or continue any discussions or negotiations with, or encourage or
respond to any inquiries or proposals by, or participate in any negotiations
with, or provide any information to, or otherwise cooperate in any other way
with, any Person other than Buyer and its representatives concerning any sale of
all or any portion of the assets of the Business of, or of any shares of capital
stock or other units of equity interests in, Sellers, or any merger,
consolidation, recapitalization, liquidation, dissolution or similar transaction
involving Sellers that encompasses any portion of the Business or the Acquired
Assets (each such transaction being referred to herein as a “Proposed
Acquisition Transaction”). Sellers hereby represent and warrant that they are
not now engaged in discussions or negotiations with any party other than Buyer
with respect to any Proposed Acquisition Transaction. No Seller shall, and
Sellers shall cause their representatives (including, without limitation,
investment bankers, attorneys and accountants), employees, directors, members,
partners and other Affiliates

 

31

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

not to, agree to release any third party from, or waive any provision of, any
confidentiality or standstill agreement that relates in any way to all or a
portion of the Business.

(b) Notification. Sellers shall (i) immediately notify Buyer if any written
offer, inquiry or proposal is made or given to any Seller (or any Affiliate of
any Seller) with respect to any Proposed Acquisition Transaction, and
(ii) promptly provide Buyer with a copy of any such offer, proposal or inquiry;
provided, however, that no such notice hereunder shall relieve any Seller of its
obligations under Section 5.15(a).

Section 5.16 Confidentiality. The parties acknowledge that the transactions
described herein are of a confidential nature and shall not be disclosed except
to consultants, advisors, lenders or other financial sources and Affiliates, or
as required by Law, until such time as the parties make a public announcement
regarding the transaction as provided hereunder. In connection with the
negotiation of this Agreement, the preparation for the consummation of the
transactions contemplated hereby, and the performance of obligations hereunder,
each party acknowledges that it has had, and will continue to have, access to
confidential information relating to the other party. Each party shall treat
such information as confidential, preserve the confidentiality thereof and not
disclose such information, except to its advisors, consultants and other
representatives and to Affiliates, or as required by Law, in connection with the
transactions contemplated hereby. Notwithstanding the foregoing, Buyer may
disclose this Agreement and the information and data in Buyer’s possession in
connection herewith to its lenders, but shall advise them of the requirement to
maintain the confidentiality of such information and data. This Section 5.16
shall not apply to any information that is (a) in the public domain through no
fault on the party of the receiving party hereto or any of their Affiliates or
the employees, agents or representatives of such party or any of its Affiliates,
or (b) learned or discovered through any independent source that is not
obligated to maintain such information as confidential. Because of the
difficulty of measuring economic loss as a result of a breach of the foregoing
covenants in this Section 5.16, and because of the immediate and irreparable
damage that would be caused for

 

32

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

which there may be no other adequate remedy, the parties hereto agree that, in
the event of a breach by any of them of the foregoing covenants in this
Section 5.16, such covenants may be enforced against them by injunction or
restraining order.

Section 5.17 Cooperation Regarding Financial Information. After the Closing,
without limiting the generality of any other provision of this Agreement, and
without further consideration, Sellers shall, and shall cause their Affiliates
to, provide reasonable cooperation (including reasonable access to Sellers’
files, records and employees) to Buyer and its agents and representatives
(including Buyer’s external auditors) in connection with the preparation of
financial statements and financial information and disclosures relating to the
Business and the Acquired Assets, including, without limitation, disclosures
required under Items 2.01 and 9.01 of Form 8-K adopted by the Securities and
Exchange Commission, including all requirements for pro forma financial
information.

Section 5.18 Restriction on Use of Hillcrest Subdivision, Chapel of the Firs and
Long and Shukle Chapel. Sellers agree that the Hillcrest Subdivision shall not
be used as a cemetery; as part of the operation of a funeral home, a crematory,
a mortuary; for any other purpose or use that is related to the death care
business or that is inconsistent with the operation of Hillcrest Memorial Park
as a cemetery. Sellers agree that upon expiration of the Chapel of the Firs
Lease or the Long and Shukle Lease, the premises which are the subject matter of
each lease shall not be used as part of the operation of a cemetery, a funeral
home, a crematory or a mortuary or for any other purpose or use that is related
to the death care business. Sellers agree that Buyer and Sellers shall enter
into and record concurrently an agreement, which shall be a covenant running
with the land, memorializing such restrictions on the use of the Hillcrest
Subdivision, the Chapel of the Firs and the Long and Shukle Chapel.

 

33

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

Section 5.19 Further Assurances. From time to time after the Closing, at the
request of Buyer, and without further consideration but at no cost to Sellers,
Sellers will execute and deliver such additional documents and will take such
other actions as Buyer reasonably may request to more fully and absolutely
convey, assign, transfer, deliver and vest in Buyer title to the Acquired Assets
and the Business and to otherwise carry out the terms of this Agreement.

Section 5.20 Notice of Breaches. Sellers shall give prompt notice to Buyer of
(a) the occurrence, or failure to occur, of any event, which occurrence or
failure causes or would reasonably be expected to cause any representation or
warranty of Sellers contained in this Agreement or in any Exhibit or Schedule
hereto to be untrue or inaccurate, (b) any Material Adverse Effect, and (c) any
failure of Sellers or any of their respective Affiliates, shareholders or
representatives to comply with, perform or satisfy any covenant, condition or
agreement to be complied with, performed by or satisfied by them under this
Agreement or any Exhibit or Schedule hereto; and if after receiving such
disclosure Buyer shall elect to proceed with the Closing, such disclosure shall
be deemed to cure, and shall relieve Sellers of any Liability with respect to
any breach of, or failure to satisfy, any representation, warranty, covenant,
condition or agreement hereunder to the extent such breach or failure was fully
and accurately described in such disclosure.

ARTICLE VI

Conditions Precedent to Closing

Section 6.1 Conditions to Sellers Closing. The obligations of Sellers to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction on or before the Closing of the following conditions, any one or
more of which may be waived by Sellers at their option:

(a) the representations and warranties of Buyer contained in this Agreement
shall be true and correct, both on the date of this Agreement and at and as of
the Closing,

 

34

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

except for representations or warranties made as of some other specified date,
which as of the Closing shall remain true and correct as of such specified date;

(b) Buyer shall have discharged, performed or complied with, in all material
respects, all covenants and agreements contemplated by this Agreement to be
performed or complied with by Buyer at or prior to the Closing; and

(c) Buyer shall have delivered, or caused to be delivered, to Sellers each of
the documents required by Section 7.2.

(d) The Michigan Transactions shall have closed or closing is contemplated in
the near term.

Section 6.2 Conditions to Buyer Closing. The obligations of Buyer to consummate
the transactions contemplated by this Agreement are subject to the satisfaction
on or before the Closing of the following conditions, any one or more of which
may be waived by Buyer at its option:

(a) the representations and warranties of Sellers contained in this Agreement
shall be true and correct, both on the date of this Agreement and at and as of
the Closing, except for representations or warranties made as of some other
specified date, which as of the Closing shall remain true and correct as of such
specified date;

(b) Sellers shall have discharged, performed or complied with, in all material
respects, all covenants and agreements contemplated by this Agreement to be
performed or complied with by any Seller at or prior to the Closing;

(c) Sellers shall have delivered, or caused to be delivered, to Buyer each of
the documents required by Section 7.1;

(d) Buyer shall have obtained financing for the cash portion of the Closing
Purchase Price on terms satisfactory to Buyer in Buyer’s reasonable discretion;

(e) There shall have been no material adverse change in the condition
(financial, physical or otherwise), assets, commercial relationships, business
or operations of the Business or the Acquired Assets from and after December 31,
2005;

(f) No Law, order or judgment shall have been enacted, entered, issued or
promulgated by any Governmental Authority, arbitrator or mediator, which
challenges, or seeks to prohibit, restrict or enjoin the consummation of the
transactions contemplated hereby, nor shall there be pending or threatened, any
action, suit or proceeding by or before any Governmental Authority, arbitrator
or mediator, challenging any of the transactions contemplated by this Agreement,
seeking monetary relief by reason of the consummation of such transactions or
seeking to effect any material divestiture or to revoke or suspend any material
Contract or Permit of the Business by reason of any or all of the transactions
contemplated by this Agreement;

 

35

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

(g) Buyer shall have obtained all required Permits for the operation of the
Business;

(h) All Required Consents shall have been made, obtained or given, including
without limitation, those of Buyer’s existing lenders, and such Consents shall
be in full force and effect;

(i) The Michigan Transactions shall have closed or closing is contemplated in
the near term; and

(j) Buyer shall have received written assurance from its auditors that audited
financial statements for each of the Subsidiary Owners (covering only the
portions of the Business owned and operated by each) sufficient, in the opinion
of Deloitte & Touche, to permit SPLP to satisfy its disclosure obligations under
Items 2.01 and 9.01 of Form 8-K adopted by the Securities and Exchange
Commission, including all requirements for pro forma financial information, will
be received within thirty (30) days after the date of the Closing.

Section 6.3 Sellers’ Additional Covenants. The Sellers covenant and agree that
they will perform and observe the following additional covenants and provisions:

(a) Sellers shall diligently pursue subdivision approval for the Hillcrest
Subdivision and shall take no action inconsistent with obtaining such approval,
the parties shall cooperate in the payment of real estate taxes upon the
Hillcrest Subdivision such that they are prorated based on the percentage of
land to be owned by each party. In the event that subdivision approval is not
forthcoming within a reasonable time following the Closing, the parties shall
make other commercially reasonable arrangements to satisfy the intent of the
parties with respect to the Hillcrest Subdivision.

(b) Sellers agree that for ninety (90) days following the Closing, Sellers’
Highline facility shall forward all telephone calls received by it that relate
to Olinger’s Evergreen Cemetery (“Olinger”) and for ninety (90) days following
the Closing shall assist Buyers in verifying the location of grave spaces at
Olinger; provided, however, that Buyers shall fully indemnify and hold harmless
the Sellers for claims arising in connection with such assistance.

(c) Sellers have posted a bond with the regulatory authorities in Oregon for
certain deficiencies (the “Deficiency Bond”) related to the endowment care and
preneed trusts maintained for Memory Gardens Memorial Park in Medford, Oregon
(the “Memory Gardens Trusts”). Sellers shall continue to post the Deficiency
Bond until such time as Sellers furnish evidence that the posting of the
Deficiency Bond is no longer required by the Oregon regulatory authority and
funds representing shortfalls related to the Deficiency Bond in the Memory
Gardens Trusts previously maintained by Sellers have been transferred to the
Memory Gardens Trusts maintained by the Buyer, and the shortfalls have thereby
been satisfied.

 

36

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

ARTICLE VII

Closing Deliveries

Section 7.1 Sellers’ Closing Deliveries. At the Closing, Sellers will deliver to
Buyer the following documents, duly executed as required, and each in form and
substance reasonably acceptable to Buyer and its counsel:

(a) motor vehicle transfer/tax forms transferring the automobiles comprised in
the Acquired Assets to Buyer, free and clear of all Liens (one for each
automobile) and duly endorsed certificates of title for the automobiles
evidencing that title to such vehicles are held in Buyer and are free and clear
of all Liens (one for each automobile); provided, however, that as to all such
vehicles which are covered by leases from Wheels, Inc., as referenced above,
Buyer recognizes that Wheels, Inc. will cause new certificates of title to be
issued and delivered to Buyer after Closing according to the standard procedures
of the applicable states regarding such matters;

(b) the Registration Rights Agreement, duly executed by SCI New Mexico;

(c) a bill of sale conveying the applicable Acquired Assets to Buyer, in form
and substance reasonably acceptable to Buyer;

(d) an Assignment and Assumption Agreement assigning to Buyer all of the Assumed
Contracts;

(e) an assignment agreement assigning to Buyer (and/or to Buyer’s Trustee, as
appropriate), all Trust Funds, insurance policies and Receivables related to the
Pre-/At-Need Contracts (other than those specified in Section 5.5);

(f) a certificate of Sellers, to the effect that the conditions set forth in
Sections 6.2(a), (b) and (f) hereof have been satisfied;

(g) a certificate of each Seller to the effect that such Seller is not a foreign
person within the meaning of Section 1445 of the Code (or any comparable law);

(h) Special Warranty Deeds conveying to Buyer title in fee simple to the Owned
Real Property;

(i) Intentionally Omitted;

(j) fully executed counterparts of any and all required transfer tax forms;

(k) such title affidavits, opinions and indemnities as may be requested by the
Title Company to issue the policy to Buyer;

(l) written evidence reasonably satisfactory to the Buyer of the Hillcrest Deed
Restriction;

 

37

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

(m) leases of the premises comprising the Chapel of the Firs and the Long and
Shukle Chapel (the “Chapel of the Firs Lease” and the “Long and Shukle Lease,”
respectively);

(n) copies of all Required Consents, duly executed by the Person from whom
consent is required to be obtained;

(o) all other bills of sale, deeds, leases, transfers, assignments, acts, things
and assurances as may be required in the reasonable opinion of Buyer for more
perfectly and absolutely assigning, transferring, conveying, assuring to and
vesting in Buyer title to the Acquired Assets free and clear of all Liens; and

(p) such other documents as may be reasonably required to consummate the
transaction contemplated hereunder.

Section 7.2 Buyer’s Closing Deliveries. At the Closing, Buyer will deliver to
Sellers the following:

(a) in the form and manner specified in Section 1.3 hereof, the Closing Purchase
Price, as adjusted pursuant to this Agreement;

(b) one or more certificates evidencing the Units;

(c) the Registration Rights Agreement, duly executed on behalf of StoneMor
Partners L.P.;

(d) Intentionally Omitted;

(e) Intentionally Omitted;

(f) the Chapel of the Firs Lease and the Long and Shukle Lease duly executed on
behalf of the Buyer accompanied by the rents specified therein;

(g) a certificate of Buyer, signed by an executive officer thereof, to the
effect that the conditions set forth in Sections 6.1(a) and (b) hereof have been
satisfied; and

(h) such other documents as may be reasonably required to consummate the
transaction contemplated hereunder.

ARTICLE VIII

Survival of Representations, Warranties and Covenants; Indemnification;
Enforcement of Agreement

Section 8.1 Nature of Representations. For purposes of this Agreement, the
contents of all Exhibits, certificates, Schedules, and other items incorporated
herein by reference shall, in

 

38

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

addition to the representations, warranties and covenants made in this
Agreement, constitute representations, warranties and covenants made in this
Agreement by Sellers or Buyer, as the case may be.

Section 8.2 Survival of Representations, Warranties and Covenants. The
representations, warranties and covenants of the parties made in this Agreement
shall survive the Closing, without regard to any investigation by the parties
with respect thereto, as follows:

(a) The representations and warranties set out in Sections 3.1 (Organization,
Standing; Authorization; Capacity)), 3.3 (Tax Matters), 3.5(a) (Title to
Acquired Assets), 3.10 (Real Estate Taxes), 3.16(b) (Preneed and Trust Accounts
and Contracts), 3.24 (No Brokers) and 4.1 (Authority) (claims with respect to
any of the foregoing representations and warranties referred to herein as
“Special Claims”), and the indemnification obligations of the parties with
respect to breaches of such representations and warranties, shall survive for a
period equal to the statute of limitations pertaining thereto;

(b) All other representations and warranties made in this Agreement, and the
indemnification obligations of the parties with respect to breaches of such
representations and warranties, shall survive for a period of two (2) years
after the Closing;

(c) Any claims, actions or suits that either the Sellers, on the one hand, or
the Buyer, on the other hand, may have against the other that arise from any
actual fraud on the part of such other party in connection with this Agreement
or the transactions contemplated hereunder, shall continue in full force and
effect without limitation;

(d) All covenants and agreements made in this Agreement, and the indemnification
obligations of the parties with respect to breaches of such covenants and
agreements, shall survive for a period equal to the statute of limitations or
the period of time specified herein for a particular covenant or agreement;
provided, however that the covenants contained in Section 5.19 (Further
Assurances) and the indemnification obligations of the parties with respect to
breaches thereof, shall survive the Closing indefinitely; and

(e) Notwithstanding the foregoing or anything else to the contrary, if any claim
or proceeding is to be made or brought by an Indemnitee (as defined in
Section 8.8) within the applicable time period set forth above in this
Section 8.2, such claim, and the representation, warranty and/or covenant
alleged to have been breached in such claim or proceeding, and all
indemnification obligations of the parties with respect thereto, shall survive
until the final resolution of such claim by settlement, arbitration, litigation
or otherwise.

 

39

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

Section 8.3 Indemnification by Sellers.

(a) Sellers (being for this purpose, as to any particular Location, SCI and that
Location’s particular Subsidiary Owner, jointly and severally) agree to
indemnify and hold each Indemnitee (as defined in Section 8.8), harmless from
all Losses incurred, suffered or paid, directly or indirectly, as a result of or
arising out of:

(i) any breach or default in the performance by Sellers of any covenant or
agreement of Sellers contained in this Agreement or any related document
executed pursuant hereto;

(ii) any breach of warranty or inaccurate or erroneous representation made by
Sellers herein (except to the extent that a Buyer Representative had actual
knowledge thereof in breach of Section 4.4);

(iii) any Retained Liabilities;

(iv) any Taxes of Sellers, including, without limitation, (A) Transfer Taxes;
(B) the portion of real and personal property Taxes for which Sellers are liable
for pursuant to Section 1.7.; (C) Taxes on income earned (and recognized) by the
Pre-Need Trust Funds and the Endowment Care Funds prior to delivery thereof to
Buyer’s Trustee; and (D) Taxes payable by any trust (as an independent taxpayer
entity) of or relating to any Seller or any Affiliate of any Seller and to any
or all of the Business, including, without limitation, Taxes relating to or
arising from income earned (and recognized) by the Pre-Need Trust Funds and the
Endowment Care Funds prior to the delivery thereof to Buyer’s Trustee; and

(v) any unpaid Taxes of any Person including under United States Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local or foreign
law) as a transferee or successor, by Contract or otherwise.

(b) Notwithstanding anything herein to the contrary, Buyer shall have no claim
for indemnification hereunder until the total amount of all Losses incurred
which would otherwise be subject to indemnification hereunder exceeds $150,000,
and then only to the extent of such excess, but in no event shall the aggregate
amount of all Losses subject to indemnification under this Section 8.3 exceed
the Closing Purchase Price; provided, however, that the amounts set forth in
this Section 8.3(b) shall not apply to any Losses resulting from or arising out
of, directly or indirectly, (i) any Special Claims, (ii) claims under Sections
8.3(a)(i), 8.3(a)(iii) (other than the Retained Liabilities identified in
Section 1.5(b)(vii)), 8.3(a)(iv), or 8.3(a)(v) or (iii) claims arising from any
actual fraud on the part of Sellers, as to each of which Sellers shall have
liability for the entire amount of such Loss without any limitation; and

(c) Except as provided in Section 8.7, the indemnification obligations of
Sellers hereunder shall be exclusive remedy of Buyer with respect to any matter
subject to indemnification hereunder.

(d) Sellers will be entitled to receive as a credit against any indemnification
amount owing to Buyer hereunder an amount equal to the net proceeds of any
insurance policy actually received by Buyer for any Loss for which Sellers
agreed to indemnify Buyer under this Section 8.3.

 

40

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

Section 8.4 Indemnification by Buyer.

(a) Buyer agrees to indemnify and hold each Indemnitee (as defined in
Section 8.8) harmless from all Losses incurred, suffered or paid, directly or
indirectly, as a result of or arising out of:

(i) any breach or default in the performance by Buyer of any covenant or
agreement of Buyer contained in this Agreement or any related document executed
pursuant hereto;

(ii) any breach of warranty or inaccurate or erroneous representation made by
Buyer herein (except to the extent that any Seller had actual knowledge thereof
prior to the Closing); and

(iii) the failure of Buyer to fully pay and discharge as and when same are due
the Assumed Liabilities or any of the obligations, liabilities and/or duties
relating to or arising from the Business from and after the Effective Time.

(b) Except as provided in Section 8.7, the indemnification obligations of Buyer
hereunder shall be exclusive remedy of Sellers with respect to any matter
subject to indemnification hereunder.

(c) Buyer will be entitled to receive as a credit against any indemnification
amount owed to Sellers hereunder an amount equal to the net proceeds of any
insurance policy actually received by any Seller for a Loss for which the Buyer
agreed to indemnify Sellers under this Section 8.4.

Section 8.5 Defense of Claims; Payment.

(a) Any Indemnitee seeking indemnification with respect to any actual or alleged
Loss shall give notice to the applicable Indemnitor within the applicable
survival period set forth in Section 8.2. If any claim, suit, demand or action
is asserted or threatened by a third party (“Claim”) after the Closing Date for
which an Indemnitor may be liable under the terms of Article VIII, then the
Indemnitee shall notify the Indemnitor within thirty (30) days after such Claim
is known to the Indemnitee (provided, however, that failure to provide such
notice will not affect the Indemnitee’s rights to indemnity hereunder from
Indemnitor, unless the Indemnitee can show actual material prejudice resulting
from such failure and then only to the extent of such actual material prejudice)
and shall give the Indemnitor a reasonable opportunity: (i) to take part in any
examination of any books and records; (ii) to conduct any proceedings or
negotiations in connection therewith and necessary or appropriate to defend the
Indemnitee; (iii) to take all other required steps or proceedings to settle or
defend any such Claim; and (iv) to employ counsel to contest any such Claim in
the name of the Indemnitee or otherwise (except as set forth below in
Section 8.5(b)).

(b) If the Indemnitor intends to assume the defense of such Claim, it shall give
written notice of such intention to the Indemnitee within 15 days after
Indemnitor first receives written notice of such Claim, whereupon Indemnitee
shall permit, and

 

41

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

Indemnitor shall assume, the defense of any such Claim, through counsel
reasonably satisfactory to the Indemnitee. Notwithstanding the foregoing, the
Indemnitee may participate in such defense of such Claim (with one or more
counsel of its own choice) at its own expense, provided, however, that if the
parties to any such Claim (including any impleaded parties) include both the
Indemnitor and the Indemnitee and the Indemnitor shall have been advised in
writing by counsel for the Indemnitee that there may be one or more defenses
available to the Indemnitee that are not available to the Indemnitor or legal
conflicts of interest pursuant to applicable rules of professional conduct
between the Indemnitor and the Indemnitee, the Indemnitor shall not have the
right to assume the defense of such Claim on behalf of the Indemnitee and the
fees and expenses of one such separate counsel employed by the Indemnitee shall
be at the expense of the Indemnitor.

(c) If the Indemnitor fails to assume the defense of any Claim within 15 days
after Indemnitor first receives written notice of such Claim, the Indemnitee may
defend against such Claim in such manner as it may deem appropriate (provided
that the Indemnitor may participate in such defense at its own expense) and a
recovery against the Indemnitee in such Claim for damages suffered by it in good
faith, shall be conclusive in its favor against the Indemnitor.

(d) The Indemnitor shall not, without the written consent of the Indemnitee,
settle or compromise any Claim or consent to the entry of any judgment with
respect thereto which does not include, as an unconditional term thereof, the
giving to the Indemnitee a release by all other participants from all liability
in respect of such Claim. Unless the Indemnitor shall have elected not to assume
the defense of any claim subject to Article VIII or, after reasonable written
notice of any Claim that is subject to the indemnification provisions of this
Article VIII shall have failed to assume or participate in the defense thereof,
the Indemnitee may not settle or compromise such Claim without the written
consent of the Indemnitor, such consent not to be unreasonably withheld.

(e) Upon determination of the amount due to an Indemnitee (“Indemnification
Amount”) in connection with any matter for which indemnification is sought under
this Article VIII (“Indemnification Matter”) (whether by agreement between the
Indemnitor and the Indemnitee or after a settlement agreement is executed or a
final judgment or order is rendered by an arbitrator or court of competent
jurisdiction with respect to the Indemnification Matter), the Indemnitor shall
promptly (and in any event, not later than 10 days after such determination) pay
the Indemnification Amount, in cash, to the Indemnitee. Any Indemnification
Amount that is not paid in full within 10 days after final determination of the
Indemnification Amount as set forth above, such unpaid amount shall thereafter
accrue interest through the date of payment at the prime rate as reported in The
Wall Street Journal, Eastern Edition for the date of such final determination.

Section 8.6 Dispute Resolution.

(a) Except as provided in Section 8.6(g), any and all disputes among the parties
to this Agreement (defined for the purpose of this provision to include their
respective officers, directors, managers, members, partners, shareholders,
agents and/or other Affiliates) arising out of or in connection with the
negotiation, execution,

 

42

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

interpretation, performance or nonperformance of this Agreement and the
transactions contemplated herein shall be solely and finally settled by
arbitration, which shall be conducted in Wilmington, Delaware, by a single
arbitrator selected by the parties. The arbitrator shall be a lawyer familiar
with business transactions of the type contemplated in this Agreement who shall
not have been previously employed by or affiliated with any of the parties
hereto. If the parties fail to agree on the arbitrator within thirty (30) days
of the date one of them invokes this arbitration provision, either party may
apply to the American Arbitration Association to make the appointment.

(b) The parties hereby renounce all recourse to litigation and agree that the
award of the arbitrator shall be final and subject to no judicial review. The
arbitrator shall conduct the proceedings pursuant to the Commercial Arbitration
Rules of the American Arbitration Association, as now or hereafter amended (the
“Rules”).

(c) The arbitrator shall decide the issues submitted (i) in accordance with the
provisions and commercial purposes of this Agreement, and (ii) with all
substantive questions of Law determined under the Laws of the State of Delaware
(without regard to its principles of conflicts of laws). The arbitrator shall
promptly hear and determine (after giving the parties due notice and a
reasonable opportunity to be heard) the issues submitted and shall render a
decision in writing within six (6) months after the appointment of the
arbitrator. No fees shall be paid to the arbitrator with respect to services
rendered by the arbitrator after the elapse of six (6) months after the
appointment of the arbitrator.

(d) The parties agree to facilitate the arbitration by (i) conducting
arbitration hearings to the greatest extent possible on successive days, and
(ii) observing strictly the time periods established by the Rules or by the
arbitrator for submission of evidence or briefs.

(e) The parties shall share equally the fees and expenses of the arbitrator.

(f) Judgment on the award of the arbitrator may be entered in any court having
jurisdiction over the party against which enforcement of the award is being
sought and the parties hereby irrevocably consent to the jurisdiction of any
such court for the purpose of enforcing any such award.

(g) The parties hereto agree that the provisions of this Section 8.6 shall not
be construed to prohibit any party from obtaining, in the proper case, specific
performance or injunctive relief in any court of competent jurisdiction with
respect to the enforcement of any covenant or agreement of another party to this
Agreement as provided herein.

Section 8.7 Enforcement of Agreement. Each party hereto acknowledges that
irreparable damage would result if this Agreement is not specifically enforced.
Therefore, the covenants, agreements, rights and obligations of the parties
under the Agreement, including, without limitation, their respective rights and
obligations to sell and purchase the Acquired

 

43

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

Assets and the Business and the rights and obligations of the parties under
Articles V, VIII and X, shall be enforceable by a decree of specific performance
issued by any court of competent jurisdiction, and appropriate injunctive relief
may be applied for and granted in connection therewith. Each party hereto agrees
that monetary damages would not be adequate compensation for any loss incurred
by reason of a breach by it of the provisions of this Agreement and hereby
agrees to waive the defense that a remedy at law may be adequate in any action
for specific performance hereunder.

Section 8.8 Definitions.

(a) In the case of a claim of indemnification brought pursuant to Section 8.3,
“Indemnitee” shall mean Buyer and Buyer’s Affiliates and the directors,
officers, partners, members, managers, employees, successors and assigns of
Buyer or any of its Affiliates, and in the case of a claim of indemnification
brought pursuant to 8.4, it shall mean Sellers and Sellers’ Affiliates and the
directors, officers, partners, members, managers, employees, successors and
assigns of any Seller or any of its respective Affiliates.

(b) In the case of a claim of indemnification brought pursuant to Section 8.3,
“Indemnitor” shall mean Sellers, and in the case of a claim of indemnification
brought pursuant to Section 8.4, it shall mean Buyer.

Section 8.9 Cooperation. If Buyer or Sellers submit to an insurance carrier for
any of their respective insurance policies, a claim arising from or relating to
a claim or action by a third party which may otherwise be subject to
indemnification pursuant to Section 8.3 or Section 8.4, as the case may be, and
if such insurance carrier agrees to defend such claim, then the defense of such
claim shall be tendered to such insurance carrier and the rights of the parties
between themselves regarding the assumption and control of such defense shall be
subject to the reasonable requirements of such insurance carrier.

 

44

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

ARTICLE IX

Termination of Agreement

Section 9.1 Termination. Except where a right to terminate this Agreement is
otherwise specifically provided for herein, this Agreement may be terminated by
written notice of termination at any time before the Closing Date only as
follows:

(a) by mutual consent of SCI and Buyer;

(b) by Buyer, upon written notice to Sellers given at any time after
December 31, 2006 if any or all of the conditions precedent to Buyer’s
obligations hereunder set forth in Section 6.2 hereof have not been met, without
fault of Buyer; or

(c) by SCI, upon written notice to Buyer given at any time after December 31,
2006 if any or all of the conditions precedent to Sellers’ obligations hereunder
set forth in Section 6.1 hereof have not been met, without fault of Sellers.

Section 9.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to the provisions of Section 9.1: (a) this Agreement shall
become void and have no effect, without any liability on the part of any of the
parties except for the provisions of Section 5.16 and except as provided below
in this Section 9.2; (b) each party shall return all documents, work papers and
other material of any other party relating to the transactions contemplated
hereby, whether obtained before or after the execution hereof, to the party
furnishing the same; and (c) no confidential information received by any party
with respect to the business of any other party or its Affiliates shall be
disclosed to any third party, unless required by Law. Notwithstanding the
foregoing or anything else to the contrary, neither Sellers nor Buyer shall be
relieved of liability under, and as provided in, this Agreement for a breach of
this Agreement occurring prior to such termination, or for a breach of any
provision of this Agreement which specifically survives termination hereunder.

 

45

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

Section 10.1 Certain Defined Terms. The following terms shall have the following
meanings for purposes of this Agreement, which meanings shall be equally
applicable to both the singular and plural forms of such terms:

“Affiliate” means, with respect to any Person, one who at such time controls, is
controlled by, or is under common control with, such Person.

“Code” means the Internal Revenue Code of 1986, as amended, and all rules and
regulations promulgated thereunder.

“Consent” means any consent, waiver, approval, order or authorization of, or
registration, declaration or filing with or notice to, any Governmental
Authority or other Person.

“Contract” means and includes all contracts, agreements, indentures, leases,
franchises, licenses, commitments or legally binding arrangements, express or
implied, written or oral.

“Employee Plans” means all employee benefit plans as defined in Section 3(3) of
ERISA and all severance, bonus, retirement, pension, profit sharing and deferred
compensation plans and other similar material, fringe or employee benefit plans,
programs or arrangements, and all material employment or compensation
agreements, written or otherwise.

“Endowment Care Adjustment Amount” means the product of (i) the absolute value
of the difference between the Transferred Endowment Care Trust Amount and
$10,862,056, multiplied by (ii) .05.

“Environmental Reports” means the Phase I and/or Phase II Environmental
Assessment Reports specifically identified on Exhibit F.

“Environmental Requirements” means all applicable Laws, Permits and similar
items of any Governmental Authority relating to the protection of the
environment, including all requirements pertaining to reporting, licensing,
permitting, investigation, and remediation of emissions, discharges, releases,
or threatened releases of Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Governmental Authority” means any federal, state, local or foreign government
or any subdivision, authority, department, commission, board, bureau, agency,
court or other instrumentality thereof.

“Hazardous Materials” means any substance: (A) the presence of which requires
investigation or remediation under any Law; (B) which is or has been identified
as a potential hazardous waste, hazardous substance, pollutant or contaminant
under any applicable Law, or (C) which is toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic,

 

46

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

mutagenic, reactive, or otherwise hazardous and has been identified as regulated
by any Governmental Authority.

“Intellectual Property” means all intellectual property and all intellectual
property and industrial property rights owned, held or used, including but not
limited to (i) inventions, designs, algorithms and discoveries, know-how,
methods, and processes, and all enhancements and improvements thereto, whether
patentable or unpatentable, and whether or not reduced to practice, and all
patents therefor or in connection therewith, whether U.S. or foreign, and all
patent applications, patent disclosures, and all divisions, continuations,
continuations-in-part, reissues, re-examinations and extensions thereof;
(ii) trademarks, trade names and service marks, trade dress, logos, fictitious
names, internet domain names, slogans, and symbols (collectively, “Trademarks”),
and all goodwill and similar value associated with any of the foregoing, and all
applications, registrations, and renewals therefor or in connection therewith
(collectively, “Trademark Applications”); (iii) mask works, written works
(excluding computer software programs and applications and documentation of or
for such software programs), audio works, multimedia works, works of authorship,
lists, databases and copyrights (whether or not registered) and all
registrations and applications for registration and renewals thereof, as well as
moral, paternity, and integrity rights; (iv) trade secrets (as such are
determined under applicable law), and other confidential business information,
including trade secret or confidential technical information, marketing plans,
research, designs, plans, methods, techniques, and processes, any and all
technology, supplier lists, statistical models, e-mail lists, inventions,
databases, and data, whether in tangible or intangible form and whether or not
stored, compiled or memorialized physically, electronically, graphically,
photographically or in writing; (v) any and all other rights to existing and
future registrations and applications for any of the foregoing and any and all
rights in or under, or relating to, any of the foregoing, including, without
limitation, remedies against and rights to sue for past infringements, and
rights to damages and profits due or accrued in or relating to any of the
foregoing; and (vi) any and all other intangible proprietary property,
information and materials and rights therein and thereto.

“IRS” means the United States Internal Revenue Service.

“Laws” means any laws, statutes, rules, regulations, ordinances, orders, codes,
common laws, arbitration awards, judgments, decrees, orders or other legal
requirements of any Governmental Authority.

“Liability” means any direct or indirect indebtedness, liability, assessment,
expense, obligation or responsibility (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether disputed or
undisputed, whether choate or inchoate, whether accrued or unaccrued, whether
liquidated or unliquidated, and whether due or to become due), including any
liability for Taxes.

“Liens” means any and all liens, mortgages, security interests or other
encumbrances.

“Losses” means any and all demands, claims, assessments, judgments, losses,
liabilities, damages, costs and expenses (including interest, penalties,
reasonable attorney’s fees and expenses, reasonable accounting fees and
investigation costs).

 

47

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

“Material Adverse Effect” means any effect, change or circumstance that,
individually or in the aggregate with any other like effect, change or
circumstance, is materially adverse to the Business (including with respect to
any one particular Location), including, without limitation, the financial
condition and the results of operations of the Business.

“Merchandise Liabilities” means Sellers’ current cost of products and services
that have been sold, but have not yet been delivered to the customer.

“Net Endowment Care Adjustment Amount” means the amount equal to the present
value of the future stream of ten annual payments (as though payable on the
Closing Date and each of the first nine anniversaries of the Closing Date), each
equal to the Endowment Care Adjustment Amount, calculated using a discount rate
of .065.

“Net Transferred Merchandise Trust Amount” means the amount equal to (i) the
aggregate amount transferred to Buyer’s Trustee at the Closing as part of the
Initial Trust Delivery in respect of the Pre-Need Trust Funds of the cemeteries
included in the Business in accordance with Section 5.5(a), plus (ii) the
aggregate amount transferred to Buyer’s Trustee as part of the Final Trust
Delivery in respect of pre-need merchandise and/or services relating to the
Pre-/At-Need Contracts of the cemeteries included in the Business.

“Permits” means any licenses, permits, approvals, registrations, certificates
(including, but not limited to, certificates of occupancy and any licensure
required for the operation of cemeteries and funeral homes) and other evidence
of authority.

“Permitted Encumbrances” means (i) liens, encumbrances or restrictions related
to taxes not yet due or payable or which are being contested in good faith and
for which appropriate reserves have been taken, (ii) any matters shown on the
title commitment(s) not objected to by Buyer as provided for in this Agreement
or, if objected to by Buyer, later waived by Buyer as provided for in this
Agreement and (iii) liens, encumbrances or restrictions that are created by
Buyer.

“Person” means any individual, firm, corporation, partnership, trust, estate,
association or other entity.

“Proceeding” means any suit, action, litigation, investigation, notice of
violation, audit, arbitration, administrative hearing or any other similar
proceeding.

“Purchase Price” means the Closing Purchase Price plus any contingent
consideration payable pursuant to Section 1.4 plus the assumption of the Assumed
Liabilities by Buyer, as adjusted pursuant to and in accordance with the terms
and conditions of this Agreement.

“Sellers’ Knowledge”, “Knowledge of the Sellers” or any other reference to the
“Knowledge” of one or more Sellers means the knowledge of (i) Michael Lehmann,
Margie Stewart-Runnels, Eileen Farrell and Michael Smith, (ii) any other
individual who is serving as a director, officer, manager or member of any
Seller, and (iii) any manager of any of the Locations, in each case, after
reasonable inquiry. For purposes of this definition, the persons referenced in
the immediately preceding sentence shall be deemed to have knowledge of matters
of which any individual assigned by a third-party representative or advisor of
Sellers to provide

 

48

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

substantial services in connection with the transaction contemplated hereby has
actual knowledge.

“Tax” means any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer (including, without limitation, realty transfer
and burial lot transfer), value added, alternative, add-on minimum and other
tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever and
any interest, penalty, addition or additional amount thereon imposed, assessed
or collected by or under the authority of any governmental body or payable under
any tax-sharing agreement or any other Contract.

“Taxing Authority” shall mean any domestic, foreign, federal, national, state,
county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi-governmental body exercising tax
regulatory authority.

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any governmental body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any law
relating to any Tax, including any amendment thereto.

“Transferred Endowment Care Trust Amount” means the amount equal to the
aggregate amount transferred to Buyer’s Trustee at the Closing as part of the
Initial Trust Delivery in respect of the Endowment Care Funds of the cemeteries
included in the Business in accordance with Section 5.5(a), plus (ii) the
aggregate amount included in the Final Trust Delivery in respect of the
Endowment Care Funds of the cemeteries included in the Business.

“WARN Act” means the Worker Adjustment and Retraining Notification Act, as the
same may be amended from time to time.

Section 10.2 Notices. All notices and other communications required or provided
for hereunder shall be in writing and shall be deemed to be given:

(a) When delivered personally to the individual, or to an officer of the
company, to which the notice is directed;

(b) Three (3) business days after the same has been deposited in the United
States mail, sent Certified or Registered mail with Return Receipt Requested,
postage prepaid and addressed as provided in this Section; or

(c) One (1) business day after the same has been deposited with a generally
recognized overnight delivery service (including United States Express Mail),
with receipt acknowledged and with all charges prepaid by the sender addressed
as provided in this Section. Except as specifically provided otherwise herein,
notices and other

 

49

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

communications relating to this Agreement or the transactions contemplated
hereby shall be directed as follows:

 

  (1) if to any Seller(s), to:

President

SCI Funeral Services, Inc.

1929 Allen Parkway

Houston, Texas 77019

with a copy to:

General Counsel

Service Corporation International

1929 Allen Parkway

Houston, Texas 77019

and if before Closing, also with a copy to:

John Burleson

Pakis, Giotes, Page & Burleson, P.C.

P. O. Box 58

Waco, Texas 76703-0058

 

  (2) if to Buyer, to:

STONEMOR OPERATING LLC

Attention: Lawrence Miller, President & Chief Executive Officer

155 Rittenhouse Circle

Bristol, Pennsylvania 19007

with a copy to:

BLANK ROME LLP

Attention: Lewis J. Hoch

One Logan Square

18th & Cherry Streets

Philadelphia, Pennsylvania 19103-6998

or at such other place or places or to such other person or persons as shall be
designated by like notice by any party hereto.

Section 10.3 Expenses. Subject to the terms of Section 1.3(a)(i) above, and
except as otherwise specifically provided in Sections 5.7 and 5.8 and any other
provision of this Agreement, each party hereto shall pay its own expenses,
including without limitation, fees and

 

50

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

expenses of its agents, representatives, counsel, auditors, and accountants,
incidental to the consideration, negotiation, preparation and carrying out of
this Agreement and the transactions contemplated hereby.

Section 10.4 Attorney’s Fees. In the event of any controversy, claim or dispute
between or among any of the parties hereto arising out of or relating to this
Agreement, or any default or breach or alleged default or breach hereof, each
party shall pay its own attorney’s fees, costs and expenses associated with any
such action except as provided in Article VIII. If any party hereto shall be
joined as a party in any judicial, administrative, or other legal proceeding
arising from or incidental to any obligation, conduct or action of another party
hereto, the party so joined shall be entitled to be reimbursed by the other
party for its reasonable attorney’s fees and costs associated therewith.

Section 10.5 Assignment; Parties in Interest. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns. This Agreement shall not be assigned by any
party hereto without the prior written consent of the other parties, except that
prior to Closing, Buyer may assign its rights and obligations hereunder to any
one or more of its direct or indirect subsidiaries, provided that any such
assignment shall not relieve Buyer from its obligations and liabilities
hereunder. Except as provided in Article VIII, nothing in this Agreement,
expressed or implied, is intended to confer upon any third person any rights or
remedies under or by reason of this Agreement.

Section 10.6 Entire Agreement; Amendment; Waiver.

(a) This Agreement together with the Schedules and Exhibits hereto and the other
agreements and documents delivered, or to be delivered, pursuant to Section 7.1
and Section 7.2 (all of which are hereby incorporated herein by reference)
embody the whole agreement of the parties with respect to the subject matter
hereof and thereof, and there are no promises, terms, conditions, or obligations
other than those contained herein and therein. All previous negotiations between
the parties, either verbal or written, not herein contained are hereby withdrawn
and annulled. This Agreement, together with the Schedules and Exhibits hereto,
supersedes all previous communications, representations,

 

51

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

or agreements, either verbal or written, between the parties hereto with respect
to the subject matter hereof.

(b) This Agreement may not be amended except by an instrument in writing signed
on behalf of each party hereto.

(c) No provision of this Agreement may be waived unless such waiver is in
writing and signed by the party against whom the waiver is to be effective. No
waiver by any party of any provision of this Agreement in a particular instance
shall be deemed to constitute a waiver of such provision thereafter unless
otherwise agreed in writing and signed by the party against whom the waiver is
to be effective.

(d) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

Section 10.7 Severability. If one or more provisions of this Agreement shall be
held invalid, illegal or unenforceable, such provision shall, to the extent
possible, be modified in such manner as to be valid, legal and enforceable but
so as to most nearly retain the intent of the parties, and if such modification
is not possible, such provision shall be severed from this Agreement. In either
case, the balance of this Agreement shall be interpreted as if such provision
were so modified or excluded, as the case may be, and shall be enforceable in
accordance with its terms.

Section 10.8 Certain Interpretive Matters. The section and subsection headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Unless the context
otherwise requires, all references in this Agreement to Sections, Articles,
Exhibits or Schedules are to Sections, Articles, Exhibits or Schedules of or to
this Agreement. No provision of this Agreement will be interpreted in favor of,
or against, any of the parties to this Agreement by reason of the extent to
which any such party or its counsel participated in the drafting thereof or by
reason of the extent to which any such provision is inconsistent with any prior
draft hereof or thereof. The singular form of any word used herein shall be
deemed to include the plural form of such word and vice

 

52

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

versa. References herein to feminine, masculine or neuter gender shall be deemed
to include all genders. As used herein, the words “and” and “or” shall be deemed
to mean “and/or” as the context requires. The word “including” (and with
correlative meaning, the word “include”) means including without limiting the
generality of any description preceding such word.

Section 10.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 10.10 Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws.

[Signature Pages Follow]

 

53

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

In Witness Whereof, the undersigned parties hereto have duly executed this
Agreement on the date first above written.

 

BUYERS:     STONEMOR OPERATING LLC,     STONEMOR ALABAMA LLC, an Alabama limited

a Delaware limited liability company

    liability company By:   /s/ Paul Waimberg     STONEMOR ALABAMA SUBSIDIARY
LLC, an   PAUL WAIMBERG, Vice President of Finance and Assistant Secretary    
Alabama limited liability company     STONEMOR COLORADO LLC, a Colorado limited
liability company     STONEMOR COLORADO SUBSIDIARY LLC, a Colorado limited
liability company     STONEMOR KANSAS LLC, a Kansas limited liability company  
  STONEMOR KANSAS SUBSIDIARY LLC, a Kansas limited liability company    
STONEMOR KENTUCKY LLC, a Kentucky limited liability company     STONEMOR
KENTUCKY SUBSIDIARY LLC, a Kentucky limited liability company     STONEMOR
ILLINOIS LLC, an Illinois limited liability company     STONEMOR ILLINOIS
SUBSIDIARY, LLC, an Illinois limited liability company     STONEMOR MISSOURI
LLC, a Missouri limited liability company     STONEMOR MISSOURI SUBSIDIARY LLC,
a Missouri limited liability company

{Signatures continued on the following page}

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

    STONEMOR OREGON LLC, an Oregon limited liability company     STONEMOR OREGON
SUBSIDIARY LLC, an Oregon limited liability company     STONEMOR WASHINGTON
INC., a Washington corporation     STONEMOR WASHINGTON SUBSIDIARY LLC, a
Washington limited liability company     CORNERSTONE FAMILY SERVICES OF WEST
VIRGINIA SUBSIDIARY, INC., a West Virginia corporation      

Each By:

  /s/ Paul Waimberg        

PAUL WAIMBERG, Vice President of Finance

{Signatures continued on the following page}

 

55

ASSET PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

SELLERS: SCI FUNERAL SERVICES, INC.,

an Iowa corporation

SCI ALABAMA FUNERAL SERVICES, INC.,

an Alabama corporation

ECI ALABAMA SERVICES, LLC.,

an Alabama limited liability company

SCI COLORADO FUNERAL SERVICES, INC.,

a Colorado corporation

SCI ILLINOIS SERVICES, INC.,

an Illinois corporation

SCI KANSAS FUNERAL SERVICES, INC.,

a Kansas corporation

SCI KENTUCKY FUNERAL SERVICES, INC.,

a Kentucky corporation

SCI MISSOURI FUNERAL SERVICES, INC.,

a Missouri corporation

SCI OREGON FUNERAL SERVICES, INC.,

an Oregon corporation

SCI WASHINGTON FUNERAL SERVICES, INC.,

a Washington corporation

SCI WEST VIRGINIA FUNERAL SERVICES, INC.,

a West Virginia corporation

UNISERVICE CORPORATION,

an Oregon corporation

Each By:   /s/ Michael D. Lehmann   Michael D. Lehmann   Vice President

 

56

ASSET PURCHASE AND SALE AGREEMENT